Exhibit 10.1

 

AMENDMENT TO THE

SPX CORPORATION SUPPLEMENTAL RETIREMENT PLAN

FOR TOP MANAGEMENT

 

Pursuant to the powers of amendment reserved in Section 6.1 of the SPX
Corporation Supplemental Retirement Plan for Top Management (the “Plan”), SPX
Corporation hereby amends the Plan in the following manner:

 

1.             Effective August 24, 2005, Section 1.1 is deleted and replaced
with the following:

 

“1.1         “Actuarial Equivalent” means a benefit having the same value as the
benefit it replaces.  Actuarial equivalency shall be determined on the basis of
the following assumptions:

 

(a)           For purposes of converting a 100% joint and survivor annuity or a
50% joint and survivor annuity (as the case may be) at Normal Retirement Age to
a lump sum or a lump sum at any age to a 100% joint and survivor annuity or a
50% joint and survivor annuity (as the case may be) at Normal Retirement Age or
at any other time, (i) mortality shall be based upon the table prescribed in
Code Section 417(e)(3)(A)(ii)(I), (ii) the ages of the Participant and the
Participant’s spouse shall be their actual ages and (iii) the assumed interest
rate shall be the annual interest on 30-year Treasury securities, as published
by the Board of Governors of the Federal Reserve System, for the November prior
to the Plan Year during the which the distribution is made.

 

(b)           For purposes of converting a 100% joint and survivor annuity or a
50% joint and survivor annuity (as the case may be) into a single life annuity,
the factors set forth in Table A (attached hereto) shall be applied.  If a
Participant is not married, such application shall be based on the assumption
that the Participant is married and that he and his spouse are the same age.  If
a Participant is married, such application shall be based on the actual ages of
the Participant and his spouse.  For purposes of converting into any other
optional annuity form of benefit available under the Plan, the 100% joint and
survivor annuity or the 50% joint and survivor annuity (as the case may be)
shall first be converted into a single life annuity, as describe above, after
which the actuarial factors set forth in Appendix A of the SPX Qualified Plan
(as amended) shall be applied.”

 

2.             Effective January 1, 2005, Section 1.18 is deleted and replaced
with the following:

 

“1.18       “Other Nonqualified Pension Plans” shall mean the following plans
(and predecessor plans) sponsored by the Company:  the SPX Corporation
Supplemental Individual Account Retirement Plan (the “Supplemental IARP”), the
SPX Corporation Retirement Plan for Directors, the Restoration Plan for the
Salaried Defined Benefit Retirement Plans of United Dominion Industries, Inc.,
the United Dominion Industries, Inc. Supplemental Executive Retirement Plan, the
Marley Company Supplemental Benefits Plan and the UDI Core Industries,

 

--------------------------------------------------------------------------------


 

Inc. Benefit Equalization Plan or any other non-qualified defined benefit plan
sponsored by the Company.”

 

3.             Effective as of January 1, 2005, the reference in Section 2.3 to
“Supplemental IARP” shall be amended to read “Other Nonqualified Pension Plans.”

 

4.             Effective August 24, 2005, Section 3.1 is deleted and replaced
with the following:

 

“3.1         Normal Retirement.

 

(a)           Normal Retirement for Employees Who Became Participants Before
August 24, 2005.  For Employees who became Participants in the Plan before
August 24, 2005, the Top Management Retirement Benefit payable to an eligible
Participant on his Normal Retirement Date, shall be a monthly amount in the form
of a 100% joint and survivor annuity equal to the remainder of (1) minus (2), as
described below:

 

(1)                                  60% of Final Average Pay multiplied by a
ratio, the numerator of which is the Participant’s Continuous Service (not to
exceed 15) and the denominator of which is 15; minus

 

(2)                                  the Participant’s SPX Qualified Plan
Benefit determined as of the Participant’s Normal Retirement Date without regard
to when such benefit is actually paid.

 

(b)           Normal Retirement for Employees Who Become Participants on and
after August 24, 2005.  For Employees who become Participants in the Plan on and
after August 24, 2005, the Top Management Retirement Benefit payable to an
eligible Participant on his Normal Retirement Date, shall be a monthly amount in
the form of a 50% joint and survivor annuity equal to the remainder of (1) minus
(2), as described below:

 

(1)                                  50% of Final Average Pay multiplied by a
ratio, the numerator of which is the Participant’s Continuous Service (not to
exceed 20) and the denominator of which is 20; minus

 

(2)                                  the Participant’s SPX Qualified Plan
Benefit determined as of the Participant’s Normal Retirement Date without regard
to when such benefit is actually paid.”

 

5.             Effective August 24, 2005, Section 3.2 is deleted and replaced by
the following:

 

2

--------------------------------------------------------------------------------


 

 

“3.2         Early Retirement.

 

(a)           Early Retirement for Employees Who Became Participants Before
August 24, 2005.  For Employees who became Participants in the Plan before
August 24, 2005, the Top Management Retirement Benefit payable to an eligible
Participant on his Early Retirement Date, shall be a monthly amount equal to the
Top Management Retirement Benefit to which he would be entitled at his Normal
Retirement Date pursuant to Section 3.1(a) above, with the following
adjustments:

 

(1)                                  Amount If Early Retirement Is Within Five
Years of Normal Retirement Age.  The monthly amount of Early Retirement Benefit
payable hereunder to a Participant whose Early Retirement Date is within five
(5) years of his Normal Retirement Age shall be an amount computed in the same
manner as a benefit under Section 3.1(a) (without regard to Section 3.1(a)(2)
above) based on his Final Average Pay and Continuous Service as of his Early
Retirement Date.

 

(2)                                  Amount If Early Retirement Is More Than
Five Years From Normal Retirement Age.  The monthly amount of the Early
Retirement Benefit payable hereunder to a Participant whose Early Retirement
Date is more than five years prior to his Normal Retirement Age shall be
computed in the same manner as a benefit under Section 3.1(a) above (without
regard to Section 3.1(a)(2)), based on his Final Average Pay and Continuous
Service as of his Early Retirement Date, but such amount shall be reduced by
one-twelfth (1/12) of 3% for each complete calendar month by which his first
Early Retirement Benefit payment precedes his age 60.

 

(3)                                  Reductions for Other Plans.  The benefit so
determined shall be reduced by the SPX Qualified Plan Benefit, or the Actuarial
Equivalent thereof, if such benefit could not have been paid at such date.

 

(b)           Early Retirement for Employees Who Become Participants on and
after August 24, 2005.  For Employees who become Participants in the Plan on and
after August 24, 2005, the Top Management Retirement Benefit payable to an
eligible Participant on his Early Retirement Date, shall be a monthly amount
equal to the Top Management Retirement Benefit to which he would be entitled at
his Normal Retirement Date pursuant to Section 3.1(b) above, with the following
adjustments:

 

(1)                                  Amount If Early Retirement Is Within Three
Years of Normal Retirement Age.  The monthly amount of Early Retirement Benefit
payable hereunder to a Participant whose Early Retirement Date is within three
(3) years of his Normal Retirement Age shall be an

 

3

--------------------------------------------------------------------------------


 

amount computed in the same manner as a benefit under Section 3.1(b) (without
regard to Section 3.1(b)(2) above) based on his Final Average Pay and Continuous
Service as of his Early Retirement Date.

 

(2)                                  Amount If Early Retirement Is More Than
Three Years From Normal Retirement Age.  The monthly amount of the Early
Retirement Benefit payable hereunder to a Participant whose Early Retirement
Date is more than three (3) years prior to his Normal Retirement Age shall be
computed in the same manner as a benefit under Section 3.1(b) above (without
regard to Section 3.1(b)(2)), based on his Final Average Pay and Continuous
Service as of his Early Retirement Date, but such amount shall be reduced by
one-twelfth (1/12) of 4% for each complete calendar month by which his first
Early Retirement Benefit payment precedes his age 62.

 

(3)                                  Reductions for Other Plans.  The benefit so
determined shall be reduced by the SPX Qualified Plan Benefit, or the Actuarial
Equivalent thereof, if such benefit could not have been paid at such date.”

 

6.             Effective as of January 1, 2005, the references in Section 3.3 to
“Supplemental IARP” shall be amended to read “Other Nonqualified Pension Plans.”

 

7.             Effective as of January 1, 2005, the reference in Section 4.1(a)
to “Supplemental IARP” shall be amended to read “Other Nonqualified Pension
Plans.”

 

8.             Effective as of January 1, 2005, the reference in Section 4.1(d)
to “Supplemental IARP” shall be amended to read “Other Nonqualified Pension
Plans.”

 

9.             Effective as of January 1, 2005, the reference in Section 8.2 to
“the SPX Corporation Executive EVA Incentive Compensation Plan” shall be amended
to read “the SPX Corporation Executive Bonus Plan.”

 

10.           Effective as of August 24, 2005, the references in Appendix A to
“Section 3.1” shall be amended to read “Section 3.1(a).”

 

11.           Effective as of August 24, 2005, the references in Appendix C to
“Section 3.2(b)” and “Section 3.2,” respectively, shall be amended to read
“Section 3.2(a)(2)” and “Section 3.2(a),” respectively.

 

12.           Effective as of August 24, 2005, the Plan is amended by adding the
new Appendix I attached hereto to the end thereof.

 

13.           Effective as of August 24, 2005, Table A of the Plan is deleted
and replaced by the following new Table A attached hereto.

 

4

--------------------------------------------------------------------------------


 

Appendix I

 

Special Provisions for Don L. Canterna and David A. Kowalski

 

Don L. Canterna and David A. Kowalski will be treated as though they were
participants in this Plan beginning on August 24, 2005, the date they were named
officers of SPX Corporation (i.e., Continuous Service shall commence as of such
date) for purposes of determining the amount of benefits payable to them under
this Plan.

 

5

--------------------------------------------------------------------------------


 

TABLE A

 

6

--------------------------------------------------------------------------------


 

Table A

Factors to Convert a 100% Joint and Survivor to a Life Annuity

 

Supplemental Retirement Plan for Top Management

 

Equivalent Benefit Payable Under Single Life Annuity Option for Each $1.00
Otherwise Payable

 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

20

 

21

 

22

 

23

 

24

 

25

 

26

 

27

 

28

 

29

 

20

 

1.0486

 

1.0469

 

1.0451

 

1.0434

 

1.0417

 

1.0400

 

1.0383

 

1.0367

 

1.0351

 

1.0336

 

21

 

1.0524

 

1.0506

 

1.0487

 

1.0469

 

1.0451

 

1.0433

 

1.0415

 

1.0398

 

1.0381

 

1.0364

 

22

 

1.0565

 

1.0546

 

1.0526

 

1.0507

 

1.0487

 

1.0468

 

1.0450

 

1.0431

 

1.0413

 

1.0395

 

23

 

1.0609

 

1.0589

 

1.0568

 

1.0547

 

1.0527

 

1.0507

 

1.0487

 

1.0467

 

1.0448

 

1.0429

 

24

 

1.0656

 

1.0635

 

1.0613

 

1.0591

 

1.0570

 

1.0548

 

1.0527

 

1.0506

 

1.0486

 

1.0465

 

25

 

1.0707

 

1.0684

 

1.0661

 

1.0639

 

1.0616

 

1.0593

 

1.0571

 

1.0549

 

1.0527

 

1.0505

 

26

 

1.0761

 

1.0737

 

1.0713

 

1.0689

 

1.0665

 

1.0642

 

1.0618

 

1.0594

 

1.0571

 

1.0548

 

27

 

1.0819

 

1.0794

 

1.0769

 

1.0744

 

1.0719

 

1.0694

 

1.0668

 

1.0644

 

1.0619

 

1.0594

 

28

 

1.0880

 

1.0855

 

1.0828

 

1.0802

 

1.0776

 

1.0749

 

1.0723

 

1.0697

 

1.0670

 

1.0644

 

29

 

1.0946

 

1.0919

 

1.0892

 

1.0865

 

1.0837

 

1.0809

 

1.0782

 

1.0754

 

1.0726

 

1.0699

 

30

 

1.1017

 

1.0989

 

1.0960

 

1.0932

 

1.0903

 

1.0874

 

1.0845

 

1.0816

 

1.0786

 

1.0757

 

31

 

1.1092

 

1.1063

 

1.1033

 

1.1003

 

1.0973

 

1.0943

 

1.0912

 

1.0882

 

1.0851

 

1.0820

 

32

 

1.1172

 

1.1142

 

1.1111

 

1.1080

 

1.1049

 

1.1017

 

1.0985

 

1.0953

 

1.0921

 

1.0888

 

33

 

1.1257

 

1.1226

 

1.1194

 

1.1162

 

1.1129

 

1.1096

 

1.1063

 

1.1029

 

1.0995

 

1.0961

 

34

 

1.1347

 

1.1315

 

1.1283

 

1.1249

 

1.1215

 

1.1181

 

1.1146

 

1.1111

 

1.1076

 

1.1040

 

35

 

1.1444

 

1.1411

 

1.1377

 

1.1342

 

1.1307

 

1.1272

 

1.1235

 

1.1199

 

1.1162

 

1.1125

 

36

 

1.1547

 

1.1513

 

1.1478

 

1.1442

 

1.1406

 

1.1369

 

1.1331

 

1.1293

 

1.1254

 

1.1215

 

37

 

1.1656

 

1.1621

 

1.1585

 

1.1548

 

1.1510

 

1.1472

 

1.1433

 

1.1393

 

1.1353

 

1.1312

 

38

 

1.1773

 

1.1737

 

1.1699

 

1.1661

 

1.1622

 

1.1583

 

1.1542

 

1.1501

 

1.1459

 

1.1417

 

39

 

1.1897

 

1.1860

 

1.1821

 

1.1782

 

1.1742

 

1.1701

 

1.1659

 

1.1616

 

1.1572

 

1.1528

 

40

 

1.2029

 

1.1991

 

1.1951

 

1.1911

 

1.1869

 

1.1827

 

1.1783

 

1.1739

 

1.1694

 

1.1648

 

41

 

1.2170

 

1.2130

 

1.2090

 

1.2048

 

1.2005

 

1.1961

 

1.1916

 

1.1871

 

1.1824

 

1.1776

 

42

 

1.2320

 

1.2279

 

1.2237

 

1.2194

 

1.2150

 

1.2105

 

1.2059

 

1.2011

 

1.1963

 

1.1913

 

43

 

1.2478

 

1.2437

 

1.2394

 

1.2350

 

1.2304

 

1.2257

 

1.2210

 

1.2161

 

1.2110

 

1.2059

 

44

 

1.2647

 

1.2604

 

1.2560

 

1.2514

 

1.2467

 

1.2419

 

1.2370

 

1.2319

 

1.2267

 

1.2214

 

45

 

1.2825

 

1.2781

 

1.2735

 

1.2689

 

1.2640

 

1.2591

 

1.2540

 

1.2488

 

1.2434

 

1.2379

 

46

 

1.3012

 

1.2967

 

1.2921

 

1.2873

 

1.2823

 

1.2772

 

1.2720

 

1.2666

 

1.2611

 

1.2554

 

47

 

1.3211

 

1.3165

 

1.3117

 

1.3067

 

1.3016

 

1.2964

 

1.2910

 

1.2854

 

1.2797

 

1.2739

 

48

 

1.3420

 

1.3373

 

1.3324

 

1.3273

 

1.3221

 

1.3167

 

1.3111

 

1.3054

 

1.2995

 

1.2934

 

49

 

1.3641

 

1.3593

 

1.3542

 

1.3490

 

1.3436

 

1.3381

 

1.3324

 

1.3265

 

1.3204

 

1.3141

 

50

 

1.3875

 

1.3825

 

1.3773

 

1.3720

 

1.3664

 

1.3607

 

1.3548

 

1.3488

 

1.3425

 

1.3360

 

51

 

1.4122

 

1.4070

 

1.4017

 

1.3962

 

1.3905

 

1.3847

 

1.3786

 

1.3724

 

1.3659

 

1.3593

 

52

 

1.4383

 

1.4330

 

1.4276

 

1.4219

 

1.4161

 

1.4100

 

1.4038

 

1.3974

 

1.3907

 

1.3838

 

53

 

1.4659

 

1.4605

 

1.4549

 

1.4491

 

1.4431

 

1.4369

 

1.4305

 

1.4239

 

1.4170

 

1.4099

 

54

 

1.4953

 

1.4897

 

1.4840

 

1.4780

 

1.4718

 

1.4654

 

1.4588

 

1.4520

 

1.4450

 

1.4377

 

55

 

1.5264

 

1.5207

 

1.5148

 

1.5087

 

1.5023

 

1.4958

 

1.4890

 

1.4819

 

1.4747

 

1.4672

 

56

 

1.5596

 

1.5538

 

1.5477

 

1.5414

 

1.5349

 

1.5281

 

1.5211

 

1.5138

 

1.5063

 

1.4986

 

57

 

1.5950

 

1.5890

 

1.5828

 

1.5763

 

1.5695

 

1.5626

 

1.5554

 

1.5479

 

1.5402

 

1.5322

 

58

 

1.6329

 

1.6267

 

1.6203

 

1.6136

 

1.6067

 

1.5995

 

1.5920

 

1.5843

 

1.5764

 

1.5681

 

59

 

1.6735

 

1.6671

 

1.6605

 

1.6536

 

1.6464

 

1.6390

 

1.6314

 

1.6234

 

1.6152

 

1.6067

 

60

 

1.7171

 

1.7105

 

1.7036

 

1.6965

 

1.6892

 

1.6815

 

1.6736

 

1.6654

 

1.6569

 

1.6481

 

61

 

1.7639

 

1.7571

 

1.7501

 

1.7427

 

1.7351

 

1.7273

 

1.7191

 

1.7106

 

1.7018

 

1.6927

 

62

 

1.8144

 

1.8073

 

1.8001

 

1.7925

 

1.7846

 

1.7765

 

1.7680

 

1.7593

 

1.7502

 

1.7407

 

63

 

1.8687

 

1.8614

 

1.8539

 

1.8461

 

1.8379

 

1.8295

 

1.8208

 

1.8117

 

1.8023

 

1.7925

 

64

 

1.9271

 

1.9196

 

1.9118

 

1.9037

 

1.8953

 

1.8866

 

1.8775

 

1.8681

 

1.8584

 

1.8482

 

65

 

1.9900

 

1.9822

 

1.9741

 

1.9657

 

1.9570

 

1.9480

 

1.9386

 

1.9288

 

1.9187

 

1.9082

 

66

 

2.0574

 

2.0493

 

2.0409

 

2.0322

 

2.0232

 

2.0138

 

2.0040

 

1.9939

 

1.9834

 

1.9725

 

67

 

2.1294

 

2.1210

 

2.1123

 

2.1033

 

2.0939

 

2.0841

 

2.0740

 

2.0635

 

2.0525

 

2.0412

 

68

 

2.2066

 

2.1979

 

2.1888

 

2.1794

 

2.1697

 

2.1595

 

2.1490

 

2.1381

 

2.1267

 

2.1149

 

69

 

2.2900

 

2.2809

 

2.2715

 

2.2617

 

2.2516

 

2.2410

 

2.2301

 

2.2187

 

2.2068

 

2.1946

 

70

 

2.3806

 

2.3711

 

2.3613

 

2.3511

 

2.3406

 

2.3296

 

2.3181

 

2.3062

 

2.2939

 

2.2811

 

 

1

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

30

 

31

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

20

 

1.0321

 

1.0306

 

1.0292

 

1.0278

 

1.0264

 

1.0251

 

1.0238

 

1.0226

 

1.0214

 

1.0203

 

21

 

1.0348

 

1.0332

 

1.0317

 

1.0302

 

1.0287

 

1.0273

 

1.0259

 

1.0246

 

1.0233

 

1.0221

 

22

 

1.0378

 

1.0361

 

1.0344

 

1.0328

 

1.0312

 

1.0297

 

1.0282

 

1.0267

 

1.0254

 

1.0240

 

23

 

1.0410

 

1.0392

 

1.0374

 

1.0356

 

1.0339

 

1.0323

 

1.0307

 

1.0291

 

1.0276

 

1.0262

 

24

 

1.0445

 

1.0426

 

1.0406

 

1.0388

 

1.0369

 

1.0351

 

1.0334

 

1.0317

 

1.0301

 

1.0285

 

25

 

1.0483

 

1.0462

 

1.0442

 

1.0422

 

1.0402

 

1.0383

 

1.0364

 

1.0346

 

1.0328

 

1.0311

 

26

 

1.0525

 

1.0502

 

1.0480

 

1.0459

 

1.0438

 

1.0417

 

1.0397

 

1.0377

 

1.0358

 

1.0340

 

27

 

1.0570

 

1.0546

 

1.0522

 

1.0499

 

1.0476

 

1.0454

 

1.0433

 

1.0411

 

1.0391

 

1.0371

 

28

 

1.0619

 

1.0593

 

1.0568

 

1.0543

 

1.0519

 

1.0495

 

1.0472

 

1.0449

 

1.0427

 

1.0405

 

29

 

1.0671

 

1.0644

 

1.0617

 

1.0591

 

1.0565

 

1.0539

 

1.0514

 

1.0490

 

1.0466

 

1.0443

 

30

 

1.0728

 

1.0700

 

1.0671

 

1.0643

 

1.0615

 

1.0588

 

1.0561

 

1.0534

 

1.0509

 

1.0484

 

31

 

1.0790

 

1.0759

 

1.0729

 

1.0699

 

1.0669

 

1.0640

 

1.0611

 

1.0583

 

1.0556

 

1.0528

 

32

 

1.0856

 

1.0824

 

1.0792

 

1.0760

 

1.0728

 

1.0697

 

1.0667

 

1.0636

 

1.0607

 

1.0578

 

33

 

1.0927

 

1.0893

 

1.0860

 

1.0826

 

1.0792

 

1.0759

 

1.0726

 

1.0694

 

1.0662

 

1.0631

 

34

 

1.1004

 

1.0969

 

1.0933

 

1.0897

 

1.0862

 

1.0826

 

1.0791

 

1.0757

 

1.0723

 

1.0689

 

35

 

1.1087

 

1.1049

 

1.1012

 

1.0974

 

1.0936

 

1.0899

 

1.0862

 

1.0825

 

1.0789

 

1.0753

 

36

 

1.1176

 

1.1136

 

1.1097

 

1.1057

 

1.1017

 

1.0978

 

1.0938

 

1.0899

 

1.0860

 

1.0822

 

37

 

1.1271

 

1.1230

 

1.1188

 

1.1146

 

1.1104

 

1.1063

 

1.1021

 

1.0979

 

1.0938

 

1.0897

 

38

 

1.1374

 

1.1330

 

1.1287

 

1.1243

 

1.1199

 

1.1154

 

1.1110

 

1.1066

 

1.1023

 

1.0979

 

39

 

1.1484

 

1.1438

 

1.1392

 

1.1346

 

1.1300

 

1.1253

 

1.1207

 

1.1160

 

1.1114

 

1.1068

 

40

 

1.1601

 

1.1554

 

1.1506

 

1.1458

 

1.1409

 

1.1360

 

1.1311

 

1.1262

 

1.1213

 

1.1164

 

41

 

1.1728

 

1.1678

 

1.1628

 

1.1578

 

1.1527

 

1.1475

 

1.1424

 

1.1372

 

1.1320

 

1.1268

 

42

 

1.1863

 

1.1811

 

1.1759

 

1.1707

 

1.1653

 

1.1599

 

1.1545

 

1.1490

 

1.1436

 

1.1381

 

43

 

1.2007

 

1.1953

 

1.1899

 

1.1844

 

1.1788

 

1.1732

 

1.1675

 

1.1618

 

1.1560

 

1.1502

 

44

 

1.2160

 

1.2105

 

1.2048

 

1.1991

 

1.1933

 

1.1874

 

1.1814

 

1.1754

 

1.1693

 

1.1632

 

45

 

1.2323

 

1.2265

 

1.2207

 

1.2147

 

1.2086

 

1.2025

 

1.1962

 

1.1899

 

1.1836

 

1.1772

 

46

 

1.2496

 

1.2436

 

1.2375

 

1.2313

 

1.2250

 

1.2186

 

1.2121

 

1.2054

 

1.1988

 

1.1920

 

47

 

1.2678

 

1.2617

 

1.2554

 

1.2489

 

1.2424

 

1.2357

 

1.2289

 

1.2220

 

1.2150

 

1.2079

 

48

 

1.2872

 

1.2808

 

1.2743

 

1.2676

 

1.2608

 

1.2538

 

1.2467

 

1.2395

 

1.2322

 

1.2248

 

49

 

1.3077

 

1.3011

 

1.2944

 

1.2874

 

1.2803

 

1.2731

 

1.2657

 

1.2582

 

1.2506

 

1.2428

 

50

 

1.3294

 

1.3226

 

1.3156

 

1.3084

 

1.3011

 

1.2936

 

1.2859

 

1.2781

 

1.2701

 

1.2620

 

51

 

1.3524

 

1.3454

 

1.3381

 

1.3307

 

1.3231

 

1.3153

 

1.3073

 

1.2992

 

1.2909

 

1.2824

 

52

 

1.3768

 

1.3695

 

1.3620

 

1.3543

 

1.3465

 

1.3384

 

1.3301

 

1.3216

 

1.3130

 

1.3042

 

53

 

1.4027

 

1.3951

 

1.3874

 

1.3795

 

1.3713

 

1.3629

 

1.3543

 

1.3455

 

1.3365

 

1.3274

 

54

 

1.4301

 

1.4224

 

1.4144

 

1.4062

 

1.3977

 

1.3890

 

1.3801

 

1.3710

 

1.3617

 

1.3521

 

55

 

1.4594

 

1.4514

 

1.4431

 

1.4346

 

1.4259

 

1.4169

 

1.4077

 

1.3982

 

1.3885

 

1.3785

 

56

 

1.4906

 

1.4823

 

1.4738

 

1.4650

 

1.4560

 

1.4466

 

1.4371

 

1.4272

 

1.4172

 

1.4068

 

57

 

1.5239

 

1.5154

 

1.5066

 

1.4975

 

1.4881

 

1.4785

 

1.4685

 

1.4583

 

1.4479

 

1.4371

 

58

 

1.5596

 

1.5508

 

1.5417

 

1.5323

 

1.5226

 

1.5126

 

1.5023

 

1.4917

 

1.4808

 

1.4697

 

59

 

1.5979

 

1.5887

 

1.5793

 

1.5696

 

1.5596

 

1.5492

 

1.5385

 

1.5276

 

1.5163

 

1.5047

 

60

 

1.6390

 

1.6296

 

1.6198

 

1.6098

 

1.5994

 

1.5886

 

1.5776

 

1.5662

 

1.5544

 

1.5424

 

61

 

1.6833

 

1.6735

 

1.6634

 

1.6530

 

1.6422

 

1.6311

 

1.6196

 

1.6078

 

1.5956

 

1.5830

 

62

 

1.7310

 

1.7209

 

1.7104

 

1.6996

 

1.6884

 

1.6769

 

1.6650

 

1.6527

 

1.6400

 

1.6270

 

63

 

1.7824

 

1.7719

 

1.7611

 

1.7499

 

1.7383

 

1.7263

 

1.7139

 

1.7011

 

1.6879

 

1.6743

 

64

 

1.8378

 

1.8269

 

1.8156

 

1.8040

 

1.7919

 

1.7795

 

1.7666

 

1.7533

 

1.7396

 

1.7255

 

65

 

1.8973

 

1.8860

 

1.8743

 

1.8622

 

1.8497

 

1.8368

 

1.8234

 

1.8095

 

1.7952

 

1.7805

 

66

 

1.9612

 

1.9495

 

1.9373

 

1.9247

 

1.9117

 

1.8982

 

1.8843

 

1.8699

 

1.8550

 

1.8396

 

67

 

2.0295

 

2.0173

 

2.0046

 

1.9915

 

1.9780

 

1.9640

 

1.9494

 

1.9344

 

1.9189

 

1.9029

 

68

 

2.1027

 

2.0900

 

2.0768

 

2.0632

 

2.0491

 

2.0345

 

2.0193

 

2.0037

 

1.9875

 

1.9708

 

69

 

2.1818

 

2.1686

 

2.1549

 

2.1407

 

2.1260

 

2.1107

 

2.0949

 

2.0786

 

2.0617

 

2.0442

 

70

 

2.2678

 

2.2540

 

2.2397

 

2.2249

 

2.2095

 

2.1936

 

2.1771

 

2.1600

 

2.1423

 

2.1241

 

 

2

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

40

 

41

 

42

 

43

 

44

 

45

 

46

 

47

 

48

 

49

 

20

 

1.0192

 

1.0182

 

1.0172

 

1.0162

 

1.0153

 

1.0144

 

1.0136

 

1.0128

 

1.0120

 

1.0113

 

21

 

1.0209

 

1.0198

 

1.0187

 

1.0176

 

1.0166

 

1.0156

 

1.0147

 

1.0139

 

1.0130

 

1.0122

 

22

 

1.0227

 

1.0215

 

1.0203

 

1.0192

 

1.0181

 

1.0170

 

1.0160

 

1.0151

 

1.0141

 

1.0133

 

23

 

1.0248

 

1.0234

 

1.0221

 

1.0209

 

1.0197

 

1.0185

 

1.0174

 

1.0164

 

1.0154

 

1.0144

 

24

 

1.0270

 

1.0255

 

1.0241

 

1.0228

 

1.0215

 

1.0202

 

1.0190

 

1.0179

 

1.0168

 

1.0157

 

25

 

1.0295

 

1.0279

 

1.0263

 

1.0249

 

1.0234

 

1.0221

 

1.0208

 

1.0195

 

1.0183

 

1.0172

 

26

 

1.0322

 

1.0304

 

1.0288

 

1.0272

 

1.0256

 

1.0241

 

1.0227

 

1.0213

 

1.0200

 

1.0188

 

27

 

1.0351

 

1.0333

 

1.0315

 

1.0297

 

1.0280

 

1.0264

 

1.0248

 

1.0233

 

1.0219

 

1.0206

 

28

 

1.0384

 

1.0364

 

1.0344

 

1.0325

 

1.0307

 

1.0289

 

1.0272

 

1.0256

 

1.0240

 

1.0225

 

29

 

1.0420

 

1.0398

 

1.0377

 

1.0356

 

1.0336

 

1.0317

 

1.0298

 

1.0280

 

1.0263

 

1.0247

 

30

 

1.0459

 

1.0435

 

1.0412

 

1.0390

 

1.0368

 

1.0347

 

1.0327

 

1.0308

 

1.0289

 

1.0271

 

31

 

1.0502

 

1.0476

 

1.0451

 

1.0427

 

1.0404

 

1.0381

 

1.0359

 

1.0338

 

1.0318

 

1.0298

 

32

 

1.0549

 

1.0521

 

1.0494

 

1.0468

 

1.0443

 

1.0418

 

1.0394

 

1.0371

 

1.0349

 

1.0328

 

33

 

1.0600

 

1.0571

 

1.0541

 

1.0513

 

1.0486

 

1.0459

 

1.0433

 

1.0408

 

1.0384

 

1.0361

 

34

 

1.0657

 

1.0624

 

1.0593

 

1.0562

 

1.0533

 

1.0504

 

1.0476

 

1.0448

 

1.0422

 

1.0397

 

35

 

1.0718

 

1.0683

 

1.0649

 

1.0616

 

1.0584

 

1.0553

 

1.0523

 

1.0493

 

1.0465

 

1.0437

 

36

 

1.0785

 

1.0748

 

1.0711

 

1.0676

 

1.0641

 

1.0607

 

1.0574

 

1.0542

 

1.0511

 

1.0481

 

37

 

1.0857

 

1.0818

 

1.0779

 

1.0740

 

1.0703

 

1.0666

 

1.0631

 

1.0596

 

1.0563

 

1.0530

 

38

 

1.0936

 

1.0894

 

1.0852

 

1.0811

 

1.0771

 

1.0731

 

1.0693

 

1.0655

 

1.0619

 

1.0584

 

39

 

1.1022

 

1.0977

 

1.0932

 

1.0888

 

1.0845

 

1.0803

 

1.0761

 

1.0721

 

1.0681

 

1.0643

 

40

 

1.1115

 

1.1067

 

1.1019

 

1.0972

 

1.0926

 

1.0880

 

1.0836

 

1.0792

 

1.0750

 

1.0708

 

41

 

1.1217

 

1.1165

 

1.1114

 

1.1064

 

1.1014

 

1.0966

 

1.0918

 

1.0871

 

1.0825

 

1.0780

 

42

 

1.1326

 

1.1272

 

1.1218

 

1.1164

 

1.1111

 

1.1058

 

1.1007

 

1.0956

 

1.0907

 

1.0858

 

43

 

1.1444

 

1.1386

 

1.1329

 

1.1272

 

1.1215

 

1.1159

 

1.1104

 

1.1050

 

1.0996

 

1.0944

 

44

 

1.1571

 

1.1510

 

1.1449

 

1.1388

 

1.1328

 

1.1268

 

1.1209

 

1.1151

 

1.1093

 

1.1037

 

45

 

1.1707

 

1.1642

 

1.1578

 

1.1513

 

1.1449

 

1.1385

 

1.1322

 

1.1260

 

1.1198

 

1.1138

 

46

 

1.1852

 

1.1784

 

1.1716

 

1.1648

 

1.1580

 

1.1512

 

1.1444

 

1.1378

 

1.1312

 

1.1247

 

47

 

1.2008

 

1.1936

 

1.1864

 

1.1792

 

1.1719

 

1.1647

 

1.1576

 

1.1505

 

1.1434

 

1.1365

 

48

 

1.2173

 

1.2098

 

1.2022

 

1.1946

 

1.1869

 

1.1793

 

1.1717

 

1.1641

 

1.1566

 

1.1492

 

49

 

1.2350

 

1.2271

 

1.2191

 

1.2110

 

1.2030

 

1.1949

 

1.1868

 

1.1788

 

1.1708

 

1.1628

 

50

 

1.2538

 

1.2455

 

1.2371

 

1.2286

 

1.2201

 

1.2116

 

1.2030

 

1.1945

 

1.1860

 

1.1775

 

51

 

1.2739

 

1.2651

 

1.2563

 

1.2474

 

1.2385

 

1.2295

 

1.2204

 

1.2114

 

1.2023

 

1.1933

 

52

 

1.2952

 

1.2861

 

1.2769

 

1.2676

 

1.2581

 

1.2486

 

1.2391

 

1.2295

 

1.2199

 

1.2104

 

53

 

1.3180

 

1.3085

 

1.2989

 

1.2891

 

1.2792

 

1.2692

 

1.2591

 

1.2490

 

1.2389

 

1.2287

 

54

 

1.3424

 

1.3324

 

1.3223

 

1.3121

 

1.3017

 

1.2912

 

1.2806

 

1.2699

 

1.2592

 

1.2485

 

55

 

1.3684

 

1.3580

 

1.3475

 

1.3368

 

1.3259

 

1.3148

 

1.3037

 

1.2925

 

1.2811

 

1.2698

 

56

 

1.3963

 

1.3855

 

1.3744

 

1.3632

 

1.3518

 

1.3403

 

1.3285

 

1.3167

 

1.3048

 

1.2928

 

57

 

1.4261

 

1.4149

 

1.4034

 

1.3917

 

1.3797

 

1.3676

 

1.3553

 

1.3429

 

1.3303

 

1.3176

 

58

 

1.4582

 

1.4465

 

1.4345

 

1.4223

 

1.4098

 

1.3971

 

1.3842

 

1.3711

 

1.3579

 

1.3445

 

59

 

1.4928

 

1.4805

 

1.4680

 

1.4553

 

1.4422

 

1.4289

 

1.4154

 

1.4017

 

1.3878

 

1.3737

 

60

 

1.5300

 

1.5173

 

1.5042

 

1.4909

 

1.4773

 

1.4634

 

1.4492

 

1.4348

 

1.4202

 

1.4053

 

61

 

1.5701

 

1.5569

 

1.5433

 

1.5294

 

1.5151

 

1.5006

 

1.4857

 

1.4706

 

1.4553

 

1.4397

 

62

 

1.6135

 

1.5997

 

1.5855

 

1.5710

 

1.5561

 

1.5409

 

1.5254

 

1.5095

 

1.4934

 

1.4770

 

63

 

1.6604

 

1.6460

 

1.6312

 

1.6160

 

1.6004

 

1.5845

 

1.5682

 

1.5516

 

1.5347

 

1.5174

 

64

 

1.7109

 

1.6959

 

1.6804

 

1.6646

 

1.6483

 

1.6317

 

1.6146

 

1.5972

 

1.5794

 

1.5613

 

65

 

1.7653

 

1.7496

 

1.7335

 

1.7170

 

1.7000

 

1.6825

 

1.6647

 

1.6464

 

1.6277

 

1.6087

 

66

 

1.8238

 

1.8074

 

1.7906

 

1.7733

 

1.7555

 

1.7373

 

1.7185

 

1.6994

 

1.6798

 

1.6598

 

67

 

1.8863

 

1.8693

 

1.8517

 

1.8336

 

1.8150

 

1.7959

 

1.7763

 

1.7562

 

1.7356

 

1.7146

 

68

 

1.9535

 

1.9357

 

1.9173

 

1.8984

 

1.8790

 

1.8589

 

1.8384

 

1.8173

 

1.7957

 

1.7736

 

69

 

2.0262

 

2.0076

 

1.9883

 

1.9685

 

1.9482

 

1.9272

 

1.9057

 

1.8836

 

1.8609

 

1.8377

 

70

 

2.1052

 

2.0857

 

2.0656

 

2.0449

 

2.0235

 

2.0015

 

1.9789

 

1.9557

 

1.9319

 

1.9074

 

 

3

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

50

 

51

 

52

 

53

 

54

 

55

 

56

 

57

 

58

 

59

 

20

 

1.0106

 

1.0099

 

1.0093

 

1.0087

 

1.0081

 

1.0076

 

1.0071

 

1.0066

 

1.0062

 

1.0057

 

21

 

1.0115

 

1.0107

 

1.0100

 

1.0094

 

1.0088

 

1.0082

 

1.0076

 

1.0071

 

1.0066

 

1.0061

 

22

 

1.0124

 

1.0116

 

1.0109

 

1.0102

 

1.0095

 

1.0089

 

1.0083

 

1.0077

 

1.0071

 

1.0066

 

23

 

1.0135

 

1.0127

 

1.0118

 

1.0111

 

1.0103

 

1.0096

 

1.0089

 

1.0083

 

1.0077

 

1.0072

 

24

 

1.0147

 

1.0138

 

1.0129

 

1.0120

 

1.0112

 

1.0104

 

1.0097

 

1.0090

 

1.0084

 

1.0078

 

25

 

1.0161

 

1.0150

 

1.0141

 

1.0131

 

1.0122

 

1.0114

 

1.0106

 

1.0098

 

1.0091

 

1.0084

 

26

 

1.0176

 

1.0164

 

1.0154

 

1.0143

 

1.0133

 

1.0124

 

1.0115

 

1.0107

 

1.0099

 

1.0092

 

27

 

1.0192

 

1.0180

 

1.0168

 

1.0157

 

1.0146

 

1.0136

 

1.0126

 

1.0117

 

1.0108

 

1.0100

 

28

 

1.0211

 

1.0197

 

1.0184

 

1.0172

 

1.0160

 

1.0149

 

1.0138

 

1.0128

 

1.0119

 

1.0110

 

29

 

1.0231

 

1.0217

 

1.0202

 

1.0189

 

1.0176

 

1.0163

 

1.0152

 

1.0141

 

1.0130

 

1.0120

 

30

 

1.0254

 

1.0238

 

1.0222

 

1.0207

 

1.0193

 

1.0180

 

1.0167

 

1.0155

 

1.0143

 

1.0132

 

31

 

1.0279

 

1.0262

 

1.0244

 

1.0228

 

1.0213

 

1.0198

 

1.0184

 

1.0170

 

1.0158

 

1.0146

 

32

 

1.0307

 

1.0288

 

1.0269

 

1.0251

 

1.0234

 

1.0218

 

1.0202

 

1.0188

 

1.0174

 

1.0160

 

33

 

1.0338

 

1.0317

 

1.0296

 

1.0277

 

1.0258

 

1.0240

 

1.0223

 

1.0207

 

1.0192

 

1.0177

 

34

 

1.0373

 

1.0349

 

1.0327

 

1.0305

 

1.0285

 

1.0265

 

1.0247

 

1.0229

 

1.0212

 

1.0196

 

35

 

1.0411

 

1.0385

 

1.0361

 

1.0337

 

1.0315

 

1.0293

 

1.0273

 

1.0253

 

1.0234

 

1.0217

 

36

 

1.0452

 

1.0425

 

1.0398

 

1.0372

 

1.0347

 

1.0324

 

1.0301

 

1.0280

 

1.0260

 

1.0240

 

37

 

1.0499

 

1.0468

 

1.0439

 

1.0411

 

1.0384

 

1.0358

 

1.0334

 

1.0310

 

1.0288

 

1.0266

 

38

 

1.0550

 

1.0517

 

1.0485

 

1.0454

 

1.0425

 

1.0396

 

1.0369

 

1.0344

 

1.0319

 

1.0295

 

39

 

1.0606

 

1.0570

 

1.0535

 

1.0502

 

1.0470

 

1.0439

 

1.0409

 

1.0381

 

1.0354

 

1.0328

 

40

 

1.0668

 

1.0629

 

1.0591

 

1.0555

 

1.0520

 

1.0486

 

1.0453

 

1.0422

 

1.0393

 

1.0364

 

41

 

1.0736

 

1.0694

 

1.0653

 

1.0613

 

1.0575

 

1.0538

 

1.0502

 

1.0468

 

1.0436

 

1.0405

 

42

 

1.0811

 

1.0765

 

1.0721

 

1.0677

 

1.0636

 

1.0595

 

1.0557

 

1.0519

 

1.0484

 

1.0450

 

43

 

1.0893

 

1.0843

 

1.0795

 

1.0748

 

1.0703

 

1.0659

 

1.0616

 

1.0576

 

1.0536

 

1.0499

 

44

 

1.0982

 

1.0928

 

1.0876

 

1.0825

 

1.0776

 

1.0728

 

1.0682

 

1.0637

 

1.0594

 

1.0553

 

45

 

1.1079

 

1.1021

 

1.0964

 

1.0909

 

1.0855

 

1.0803

 

1.0753

 

1.0704

 

1.0658

 

1.0613

 

46

 

1.1183

 

1.1121

 

1.1060

 

1.1000

 

1.0942

 

1.0885

 

1.0831

 

1.0778

 

1.0727

 

1.0678

 

47

 

1.1296

 

1.1229

 

1.1163

 

1.1099

 

1.1036

 

1.0975

 

1.0915

 

1.0858

 

1.0802

 

1.0749

 

48

 

1.1418

 

1.1346

 

1.1275

 

1.1206

 

1.1138

 

1.1071

 

1.1007

 

1.0944

 

1.0884

 

1.0826

 

49

 

1.1550

 

1.1472

 

1.1396

 

1.1321

 

1.1248

 

1.1176

 

1.1107

 

1.1039

 

1.0973

 

1.0910

 

50

 

1.1691

 

1.1609

 

1.1527

 

1.1446

 

1.1367

 

1.1290

 

1.1215

 

1.1141

 

1.1070

 

1.1001

 

51

 

1.1844

 

1.1756

 

1.1668

 

1.1582

 

1.1497

 

1.1413

 

1.1332

 

1.1252

 

1.1175

 

1.1100

 

52

 

1.2009

 

1.1914

 

1.1821

 

1.1728

 

1.1637

 

1.1547

 

1.1459

 

1.1374

 

1.1290

 

1.1209

 

53

 

1.2186

 

1.2085

 

1.1985

 

1.1886

 

1.1789

 

1.1692

 

1.1598

 

1.1505

 

1.1415

 

1.1327

 

54

 

1.2377

 

1.2270

 

1.2164

 

1.2058

 

1.1953

 

1.1850

 

1.1748

 

1.1649

 

1.1551

 

1.1456

 

55

 

1.2584

 

1.2470

 

1.2357

 

1.2244

 

1.2132

 

1.2021

 

1.1912

 

1.1805

 

1.1700

 

1.1597

 

56

 

1.2807

 

1.2687

 

1.2566

 

1.2446

 

1.2326

 

1.2208

 

1.2091

 

1.1976

 

1.1862

 

1.1751

 

57

 

1.3049

 

1.2921

 

1.2793

 

1.2665

 

1.2538

 

1.2411

 

1.2286

 

1.2162

 

1.2040

 

1.1921

 

58

 

1.3311

 

1.3175

 

1.3040

 

1.2904

 

1.2768

 

1.2633

 

1.2499

 

1.2366

 

1.2235

 

1.2107

 

59

 

1.3595

 

1.3452

 

1.3308

 

1.3164

 

1.3019

 

1.2875

 

1.2732

 

1.2590

 

1.2449

 

1.2311

 

60

 

1.3903

 

1.3752

 

1.3600

 

1.3447

 

1.3294

 

1.3140

 

1.2987

 

1.2835

 

1.2684

 

1.2536

 

61

 

1.4239

 

1.4079

 

1.3918

 

1.3756

 

1.3593

 

1.3430

 

1.3267

 

1.3104

 

1.2943

 

1.2783

 

62

 

1.4603

 

1.4435

 

1.4264

 

1.4093

 

1.3920

 

1.3746

 

1.3572

 

1.3399

 

1.3226

 

1.3055

 

63

 

1.4999

 

1.4821

 

1.4641

 

1.4460

 

1.4276

 

1.4092

 

1.3907

 

1.3722

 

1.3537

 

1.3354

 

64

 

1.5428

 

1.5241

 

1.5051

 

1.4859

 

1.4664

 

1.4468

 

1.4272

 

1.4074

 

1.3877

 

1.3681

 

65

 

1.5892

 

1.5695

 

1.5495

 

1.5291

 

1.5086

 

1.4878

 

1.4669

 

1.4459

 

1.4249

 

1.4039

 

66

 

1.6393

 

1.6185

 

1.5974

 

1.5759

 

1.5541

 

1.5321

 

1.5099

 

1.4876

 

1.4652

 

1.4428

 

67

 

1.6931

 

1.6712

 

1.6489

 

1.6262

 

1.6032

 

1.5799

 

1.5564

 

1.5326

 

1.5088

 

1.4849

 

68

 

1.7510

 

1.7280

 

1.7045

 

1.6806

 

1.6562

 

1.6316

 

1.6066

 

1.5814

 

1.5560

 

1.5305

 

69

 

1.8139

 

1.7896

 

1.7649

 

1.7396

 

1.7139

 

1.6878

 

1.6613

 

1.6345

 

1.6075

 

1.5804

 

70

 

1.8824

 

1.8569

 

1.8307

 

1.8041

 

1.7769

 

1.7493

 

1.7212

 

1.6928

 

1.6641

 

1.6352

 

 

4

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

60

 

61

 

62

 

63

 

64

 

65

 

66

 

67

 

68

 

69

 

20

 

1.0053

 

1.0049

 

1.0046

 

1.0042

 

1.0039

 

1.0036

 

1.0033

 

1.0031

 

1.0028

 

1.0026

 

21

 

1.0057

 

1.0053

 

1.0049

 

1.0045

 

1.0042

 

1.0039

 

1.0036

 

1.0033

 

1.0030

 

1.0027

 

22

 

1.0061

 

1.0057

 

1.0053

 

1.0049

 

1.0045

 

1.0041

 

1.0038

 

1.0035

 

1.0032

 

1.0029

 

23

 

1.0066

 

1.0061

 

1.0057

 

1.0052

 

1.0048

 

1.0044

 

1.0041

 

1.0037

 

1.0034

 

1.0031

 

24

 

1.0072

 

1.0066

 

1.0061

 

1.0056

 

1.0052

 

1.0048

 

1.0044

 

1.0040

 

1.0037

 

1.0033

 

25

 

1.0078

 

1.0072

 

1.0066

 

1.0061

 

1.0056

 

1.0052

 

1.0047

 

1.0043

 

1.0040

 

1.0036

 

26

 

1.0085

 

1.0078

 

1.0072

 

1.0066

 

1.0061

 

1.0056

 

1.0051

 

1.0047

 

1.0043

 

1.0039

 

27

 

1.0093

 

1.0085

 

1.0079

 

1.0072

 

1.0066

 

1.0061

 

1.0056

 

1.0051

 

1.0046

 

1.0042

 

28

 

1.0101

 

1.0093

 

1.0086

 

1.0079

 

1.0072

 

1.0066

 

1.0061

 

1.0055

 

1.0050

 

1.0046

 

29

 

1.0111

 

1.0102

 

1.0094

 

1.0086

 

1.0079

 

1.0072

 

1.0066

 

1.0060

 

1.0055

 

1.0050

 

30

 

1.0122

 

1.0112

 

1.0103

 

1.0095

 

1.0087

 

1.0079

 

1.0072

 

1.0066

 

1.0060

 

1.0054

 

31

 

1.0134

 

1.0124

 

1.0114

 

1.0104

 

1.0095

 

1.0087

 

1.0080

 

1.0073

 

1.0066

 

1.0060

 

32

 

1.0148

 

1.0136

 

1.0125

 

1.0115

 

1.0105

 

1.0096

 

1.0088

 

1.0080

 

1.0073

 

1.0066

 

33

 

1.0163

 

1.0151

 

1.0138

 

1.0127

 

1.0116

 

1.0106

 

1.0097

 

1.0088

 

1.0080

 

1.0072

 

34

 

1.0181

 

1.0166

 

1.0153

 

1.0140

 

1.0129

 

1.0118

 

1.0107

 

1.0097

 

1.0088

 

1.0080

 

35

 

1.0200

 

1.0184

 

1.0170

 

1.0156

 

1.0143

 

1.0130

 

1.0119

 

1.0108

 

1.0098

 

1.0089

 

36

 

1.0222

 

1.0204

 

1.0188

 

1.0173

 

1.0158

 

1.0145

 

1.0132

 

1.0120

 

1.0109

 

1.0099

 

37

 

1.0246

 

1.0227

 

1.0209

 

1.0192

 

1.0176

 

1.0161

 

1.0147

 

1.0134

 

1.0121

 

1.0110

 

38

 

1.0273

 

1.0252

 

1.0232

 

1.0213

 

1.0196

 

1.0179

 

1.0164

 

1.0149

 

1.0135

 

1.0123

 

39

 

1.0303

 

1.0280

 

1.0258

 

1.0238

 

1.0218

 

1.0200

 

1.0182

 

1.0166

 

1.0151

 

1.0137

 

40

 

1.0337

 

1.0312

 

1.0288

 

1.0265

 

1.0243

 

1.0223

 

1.0204

 

1.0186

 

1.0169

 

1.0153

 

41

 

1.0375

 

1.0347

 

1.0320

 

1.0295

 

1.0271

 

1.0249

 

1.0228

 

1.0208

 

1.0189

 

1.0172

 

42

 

1.0417

 

1.0386

 

1.0357

 

1.0329

 

1.0303

 

1.0278

 

1.0254

 

1.0232

 

1.0212

 

1.0193

 

43

 

1.0463

 

1.0429

 

1.0397

 

1.0366

 

1.0337

 

1.0310

 

1.0284

 

1.0260

 

1.0237

 

1.0216

 

44

 

1.0514

 

1.0477

 

1.0441

 

1.0408

 

1.0376

 

1.0346

 

1.0317

 

1.0290

 

1.0265

 

1.0241

 

45

 

1.0570

 

1.0529

 

1.0490

 

1.0453

 

1.0418

 

1.0385

 

1.0353

 

1.0324

 

1.0296

 

1.0269

 

46

 

1.0631

 

1.0586

 

1.0543

 

1.0503

 

1.0464

 

1.0427

 

1.0393

 

1.0360

 

1.0329

 

1.0300

 

47

 

1.0697

 

1.0648

 

1.0602

 

1.0557

 

1.0514

 

1.0474

 

1.0436

 

1.0400

 

1.0366

 

1.0334

 

48

 

1.0770

 

1.0716

 

1.0665

 

1.0616

 

1.0569

 

1.0525

 

1.0483

 

1.0444

 

1.0406

 

1.0371

 

49

 

1.0849

 

1.0790

 

1.0734

 

1.0680

 

1.0629

 

1.0581

 

1.0535

 

1.0491

 

1.0450

 

1.0411

 

50

 

1.0935

 

1.0871

 

1.0809

 

1.0751

 

1.0695

 

1.0642

 

1.0591

 

1.0543

 

1.0498

 

1.0455

 

51

 

1.1028

 

1.0959

 

1.0892

 

1.0828

 

1.0766

 

1.0708

 

1.0653

 

1.0600

 

1.0550

 

1.0503

 

52

 

1.1130

 

1.1054

 

1.0982

 

1.0912

 

1.0845

 

1.0781

 

1.0720

 

1.0663

 

1.0608

 

1.0556

 

53

 

1.1242

 

1.1159

 

1.1080

 

1.1004

 

1.0931

 

1.0861

 

1.0794

 

1.0731

 

1.0671

 

1.0614

 

54

 

1.1364

 

1.1274

 

1.1188

 

1.1105

 

1.1025

 

1.0949

 

1.0876

 

1.0807

 

1.0741

 

1.0678

 

55

 

1.1497

 

1.1400

 

1.1306

 

1.1216

 

1.1129

 

1.1046

 

1.0966

 

1.0890

 

1.0818

 

1.0749

 

56

 

1.1643

 

1.1538

 

1.1436

 

1.1338

 

1.1243

 

1.1152

 

1.1065

 

1.0982

 

1.0903

 

1.0828

 

57

 

1.1804

 

1.1690

 

1.1580

 

1.1473

 

1.1370

 

1.1271

 

1.1175

 

1.1084

 

1.0997

 

1.0915

 

58

 

1.1981

 

1.1858

 

1.1738

 

1.1622

 

1.1510

 

1.1402

 

1.1298

 

1.1198

 

1.1103

 

1.1012

 

59

 

1.2175

 

1.2042

 

1.1913

 

1.1787

 

1.1665

 

1.1547

 

1.1434

 

1.1325

 

1.1221

 

1.1121

 

60

 

1.2390

 

1.2246

 

1.2106

 

1.1970

 

1.1837

 

1.1709

 

1.1585

 

1.1466

 

1.1352

 

1.1243

 

61

 

1.2626

 

1.2471

 

1.2320

 

1.2172

 

1.2028

 

1.1889

 

1.1754

 

1.1624

 

1.1499

 

1.1380

 

62

 

1.2886

 

1.2720

 

1.2556

 

1.2396

 

1.2241

 

1.2089

 

1.1942

 

1.1800

 

1.1664

 

1.1533

 

63

 

1.3172

 

1.2993

 

1.2817

 

1.2644

 

1.2475

 

1.2311

 

1.2151

 

1.1997

 

1.1847

 

1.1704

 

64

 

1.3487

 

1.3294

 

1.3104

 

1.2918

 

1.2735

 

1.2557

 

1.2383

 

1.2215

 

1.2051

 

1.1894

 

65

 

1.3830

 

1.3623

 

1.3419

 

1.3218

 

1.3021

 

1.2827

 

1.2639

 

1.2456

 

1.2278

 

1.2106

 

66

 

1.4204

 

1.3983

 

1.3763

 

1.3547

 

1.3334

 

1.3125

 

1.2920

 

1.2721

 

1.2527

 

1.2340

 

67

 

1.4610

 

1.4373

 

1.4137

 

1.3904

 

1.3674

 

1.3449

 

1.3227

 

1.3011

 

1.2801

 

1.2596

 

68

 

1.5050

 

1.4796

 

1.4544

 

1.4294

 

1.4046

 

1.3803

 

1.3564

 

1.3329

 

1.3101

 

1.2878

 

69

 

1.5532

 

1.5261

 

1.4990

 

1.4722

 

1.4456

 

1.4193

 

1.3935

 

1.3681

 

1.3433

 

1.3191

 

70

 

1.6062

 

1.5772

 

1.5482

 

1.5194

 

1.4908

 

1.4625

 

1.4346

 

1.4072

 

1.3803

 

1.3540

 

 

5

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

70

 

71

 

72

 

73

 

74

 

75

 

76

 

77

 

78

 

79

 

20

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

21

 

1.0025

 

1.0023

 

1.0021

 

1.0019

 

1.0017

 

1.0016

 

1.0014

 

1.0013

 

1.0012

 

1.0011

 

22

 

1.0027

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0017

 

1.0015

 

1.0014

 

1.0012

 

1.0011

 

23

 

1.0028

 

1.0026

 

1.0024

 

1.0021

 

1.0019

 

1.0018

 

1.0016

 

1.0014

 

1.0013

 

1.0012

 

24

 

1.0030

 

1.0028

 

1.0025

 

1.0023

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0014

 

1.0013

 

25

 

1.0033

 

1.0030

 

1.0027

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

26

 

1.0035

 

1.0032

 

1.0029

 

1.0026

 

1.0024

 

1.0022

 

1.0019

 

1.0018

 

1.0016

 

1.0014

 

27

 

1.0038

 

1.0035

 

1.0031

 

1.0028

 

1.0026

 

1.0023

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

28

 

1.0041

 

1.0038

 

1.0034

 

1.0031

 

1.0028

 

1.0025

 

1.0023

 

1.0020

 

1.0018

 

1.0016

 

29

 

1.0045

 

1.0041

 

1.0037

 

1.0033

 

1.0030

 

1.0027

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

30

 

1.0049

 

1.0045

 

1.0040

 

1.0036

 

1.0033

 

1.0029

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

31

 

1.0054

 

1.0049

 

1.0044

 

1.0040

 

1.0036

 

1.0032

 

1.0029

 

1.0026

 

1.0023

 

1.0021

 

32

 

1.0059

 

1.0054

 

1.0048

 

1.0044

 

1.0039

 

1.0035

 

1.0032

 

1.0028

 

1.0025

 

1.0023

 

33

 

1.0065

 

1.0059

 

1.0053

 

1.0048

 

1.0043

 

1.0039

 

1.0035

 

1.0031

 

1.0028

 

1.0025

 

34

 

1.0072

 

1.0065

 

1.0059

 

1.0053

 

1.0047

 

1.0043

 

1.0038

 

1.0034

 

1.0031

 

1.0027

 

35

 

1.0080

 

1.0072

 

1.0065

 

1.0059

 

1.0053

 

1.0047

 

1.0042

 

1.0038

 

1.0034

 

1.0030

 

36

 

1.0089

 

1.0080

 

1.0072

 

1.0065

 

1.0058

 

1.0052

 

1.0047

 

1.0042

 

1.0037

 

1.0033

 

37

 

1.0099

 

1.0090

 

1.0081

 

1.0072

 

1.0065

 

1.0058

 

1.0052

 

1.0047

 

1.0042

 

1.0037

 

38

 

1.0111

 

1.0100

 

1.0090

 

1.0081

 

1.0073

 

1.0065

 

1.0058

 

1.0052

 

1.0047

 

1.0041

 

39

 

1.0124

 

1.0112

 

1.0101

 

1.0091

 

1.0081

 

1.0073

 

1.0065

 

1.0058

 

1.0052

 

1.0046

 

40

 

1.0139

 

1.0125

 

1.0113

 

1.0102

 

1.0091

 

1.0082

 

1.0073

 

1.0066

 

1.0059

 

1.0052

 

41

 

1.0156

 

1.0141

 

1.0127

 

1.0114

 

1.0103

 

1.0092

 

1.0083

 

1.0074

 

1.0066

 

1.0059

 

42

 

1.0175

 

1.0158

 

1.0143

 

1.0128

 

1.0116

 

1.0104

 

1.0093

 

1.0084

 

1.0075

 

1.0067

 

43

 

1.0196

 

1.0177

 

1.0160

 

1.0144

 

1.0130

 

1.0117

 

1.0105

 

1.0094

 

1.0085

 

1.0076

 

44

 

1.0219

 

1.0199

 

1.0180

 

1.0162

 

1.0146

 

1.0132

 

1.0118

 

1.0106

 

1.0095

 

1.0085

 

45

 

1.0245

 

1.0222

 

1.0201

 

1.0182

 

1.0164

 

1.0148

 

1.0133

 

1.0120

 

1.0107

 

1.0096

 

46

 

1.0273

 

1.0248

 

1.0225

 

1.0203

 

1.0184

 

1.0166

 

1.0149

 

1.0134

 

1.0121

 

1.0108

 

47

 

1.0304

 

1.0276

 

1.0250

 

1.0227

 

1.0205

 

1.0185

 

1.0167

 

1.0150

 

1.0135

 

1.0121

 

48

 

1.0338

 

1.0307

 

1.0279

 

1.0252

 

1.0228

 

1.0206

 

1.0186

 

1.0168

 

1.0151

 

1.0136

 

49

 

1.0375

 

1.0341

 

1.0309

 

1.0280

 

1.0254

 

1.0229

 

1.0207

 

1.0187

 

1.0168

 

1.0151

 

50

 

1.0415

 

1.0378

 

1.0343

 

1.0311

 

1.0282

 

1.0255

 

1.0230

 

1.0207

 

1.0187

 

1.0168

 

51

 

1.0459

 

1.0418

 

1.0380

 

1.0345

 

1.0312

 

1.0282

 

1.0255

 

1.0230

 

1.0207

 

1.0187

 

52

 

1.0508

 

1.0462

 

1.0420

 

1.0381

 

1.0346

 

1.0313

 

1.0283

 

1.0255

 

1.0230

 

1.0207

 

53

 

1.0561

 

1.0511

 

1.0465

 

1.0422

 

1.0382

 

1.0346

 

1.0313

 

1.0282

 

1.0254

 

1.0229

 

54

 

1.0620

 

1.0565

 

1.0514

 

1.0466

 

1.0423

 

1.0383

 

1.0346

 

1.0312

 

1.0282

 

1.0254

 

55

 

1.0685

 

1.0624

 

1.0568

 

1.0516

 

1.0468

 

1.0424

 

1.0383

 

1.0346

 

1.0312

 

1.0281

 

56

 

1.0757

 

1.0690

 

1.0628

 

1.0571

 

1.0518

 

1.0469

 

1.0424

 

1.0383

 

1.0345

 

1.0311

 

57

 

1.0837

 

1.0763

 

1.0695

 

1.0632

 

1.0574

 

1.0520

 

1.0470

 

1.0425

 

1.0383

 

1.0345

 

58

 

1.0926

 

1.0846

 

1.0771

 

1.0701

 

1.0636

 

1.0577

 

1.0522

 

1.0471

 

1.0425

 

1.0383

 

59

 

1.1027

 

1.0938

 

1.0855

 

1.0778

 

1.0707

 

1.0641

 

1.0580

 

1.0524

 

1.0473

 

1.0426

 

60

 

1.1139

 

1.1042

 

1.0950

 

1.0865

 

1.0786

 

1.0714

 

1.0646

 

1.0584

 

1.0528

 

1.0476

 

61

 

1.1266

 

1.1158

 

1.1058

 

1.0964

 

1.0877

 

1.0796

 

1.0721

 

1.0653

 

1.0589

 

1.0532

 

62

 

1.1408

 

1.1289

 

1.1178

 

1.1075

 

1.0978

 

1.0889

 

1.0806

 

1.0730

 

1.0660

 

1.0596

 

63

 

1.1567

 

1.1436

 

1.1314

 

1.1200

 

1.1093

 

1.0994

 

1.0903

 

1.0818

 

1.0740

 

1.0668

 

64

 

1.1744

 

1.1601

 

1.1466

 

1.1340

 

1.1223

 

1.1113

 

1.1011

 

1.0917

 

1.0831

 

1.0751

 

65

 

1.1941

 

1.1784

 

1.1636

 

1.1497

 

1.1367

 

1.1246

 

1.1134

 

1.1029

 

1.0933

 

1.0844

 

66

 

1.2160

 

1.1987

 

1.1825

 

1.1672

 

1.1529

 

1.1395

 

1.1270

 

1.1154

 

1.1047

 

1.0949

 

67

 

1.2399

 

1.2211

 

1.2032

 

1.1864

 

1.1707

 

1.1559

 

1.1421

 

1.1293

 

1.1174

 

1.1065

 

68

 

1.2663

 

1.2457

 

1.2262

 

1.2077

 

1.1904

 

1.1741

 

1.1589

 

1.1448

 

1.1316

 

1.1194

 

69

 

1.2957

 

1.2732

 

1.2518

 

1.2316

 

1.2125

 

1.1946

 

1.1778

 

1.1621

 

1.1476

 

1.1341

 

70

 

1.3285

 

1.3039

 

1.2805

 

1.2583

 

1.2374

 

1.2177

 

1.1992

 

1.1819

 

1.1657

 

1.1507

 

 

6

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

80

 

81

 

82

 

83

 

84

 

85

 

86

 

87

 

88

 

89

 

20

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

21

 

1.0009

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

1.0004

 

1.0004

 

22

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

23

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

1.0004

 

24

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

25

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

26

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

27

 

1.0014

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

28

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0005

 

29

 

1.0016

 

1.0014

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

30

 

1.0017

 

1.0015

 

1.0014

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

31

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

32

 

1.0020

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

33

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0014

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

34

 

1.0024

 

1.0022

 

1.0019

 

1.0017

 

1.0015

 

1.0014

 

1.0012

 

1.0011

 

1.0010

 

1.0008

 

35

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

36

 

1.0030

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

1.0011

 

1.0010

 

37

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0021

 

1.0018

 

1.0016

 

1.0014

 

1.0013

 

1.0011

 

38

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0020

 

1.0018

 

1.0016

 

1.0014

 

1.0012

 

39

 

1.0041

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0020

 

1.0018

 

1.0016

 

1.0014

 

40

 

1.0047

 

1.0041

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0020

 

1.0018

 

1.0015

 

41

 

1.0053

 

1.0047

 

1.0042

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0020

 

1.0017

 

42

 

1.0060

 

1.0053

 

1.0047

 

1.0042

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0020

 

43

 

1.0068

 

1.0060

 

1.0054

 

1.0048

 

1.0042

 

1.0038

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

44

 

1.0076

 

1.0068

 

1.0061

 

1.0054

 

1.0048

 

1.0043

 

1.0038

 

1.0033

 

1.0029

 

1.0026

 

45

 

1.0086

 

1.0077

 

1.0069

 

1.0061

 

1.0054

 

1.0048

 

1.0043

 

1.0038

 

1.0033

 

1.0029

 

46

 

1.0097

 

1.0087

 

1.0077

 

1.0069

 

1.0062

 

1.0055

 

1.0049

 

1.0043

 

1.0038

 

1.0033

 

47

 

1.0109

 

1.0097

 

1.0087

 

1.0078

 

1.0069

 

1.0062

 

1.0055

 

1.0048

 

1.0043

 

1.0038

 

48

 

1.0122

 

1.0109

 

1.0098

 

1.0087

 

1.0078

 

1.0069

 

1.0061

 

1.0054

 

1.0048

 

1.0043

 

49

 

1.0136

 

1.0122

 

1.0109

 

1.0097

 

1.0087

 

1.0077

 

1.0069

 

1.0061

 

1.0054

 

1.0048

 

50

 

1.0151

 

1.0135

 

1.0121

 

1.0109

 

1.0097

 

1.0086

 

1.0077

 

1.0068

 

1.0060

 

1.0053

 

51

 

1.0168

 

1.0151

 

1.0135

 

1.0121

 

1.0108

 

1.0096

 

1.0086

 

1.0076

 

1.0067

 

1.0060

 

52

 

1.0186

 

1.0167

 

1.0150

 

1.0134

 

1.0120

 

1.0107

 

1.0095

 

1.0085

 

1.0075

 

1.0066

 

53

 

1.0206

 

1.0185

 

1.0166

 

1.0149

 

1.0133

 

1.0119

 

1.0106

 

1.0094

 

1.0083

 

1.0074

 

54

 

1.0228

 

1.0205

 

1.0184

 

1.0165

 

1.0147

 

1.0131

 

1.0117

 

1.0104

 

1.0092

 

1.0082

 

55

 

1.0253

 

1.0227

 

1.0204

 

1.0182

 

1.0163

 

1.0146

 

1.0130

 

1.0115

 

1.0102

 

1.0090

 

56

 

1.0280

 

1.0251

 

1.0226

 

1.0202

 

1.0181

 

1.0161

 

1.0144

 

1.0128

 

1.0113

 

1.0100

 

57

 

1.0310

 

1.0279

 

1.0250

 

1.0224

 

1.0200

 

1.0179

 

1.0159

 

1.0142

 

1.0126

 

1.0111

 

58

 

1.0345

 

1.0310

 

1.0278

 

1.0249

 

1.0223

 

1.0199

 

1.0177

 

1.0157

 

1.0139

 

1.0123

 

59

 

1.0384

 

1.0345

 

1.0309

 

1.0277

 

1.0248

 

1.0221

 

1.0197

 

1.0175

 

1.0155

 

1.0137

 

60

 

1.0428

 

1.0385

 

1.0345

 

1.0310

 

1.0277

 

1.0247

 

1.0220

 

1.0196

 

1.0173

 

1.0153

 

61

 

1.0479

 

1.0431

 

1.0387

 

1.0347

 

1.0310

 

1.0277

 

1.0247

 

1.0219

 

1.0194

 

1.0172

 

62

 

1.0537

 

1.0483

 

1.0434

 

1.0389

 

1.0348

 

1.0311

 

1.0277

 

1.0246

 

1.0219

 

1.0193

 

63

 

1.0603

 

1.0543

 

1.0488

 

1.0438

 

1.0392

 

1.0350

 

1.0312

 

1.0278

 

1.0247

 

1.0218

 

64

 

1.0678

 

1.0611

 

1.0549

 

1.0493

 

1.0442

 

1.0395

 

1.0353

 

1.0314

 

1.0279

 

1.0247

 

65

 

1.0763

 

1.0688

 

1.0619

 

1.0556

 

1.0499

 

1.0447

 

1.0399

 

1.0355

 

1.0316

 

1.0280

 

66

 

1.0858

 

1.0774

 

1.0698

 

1.0628

 

1.0563

 

1.0504

 

1.0451

 

1.0402

 

1.0357

 

1.0317

 

67

 

1.0964

 

1.0871

 

1.0785

 

1.0707

 

1.0635

 

1.0569

 

1.0509

 

1.0454

 

1.0404

 

1.0358

 

68

 

1.1082

 

1.0978

 

1.0883

 

1.0796

 

1.0715

 

1.0641

 

1.0574

 

1.0512

 

1.0456

 

1.0405

 

69

 

1.1216

 

1.1101

 

1.0994

 

1.0897

 

1.0807

 

1.0724

 

1.0648

 

1.0579

 

1.0516

 

1.0458

 

70

 

1.1369

 

1.1240

 

1.1122

 

1.1013

 

1.0912

 

1.0819

 

1.0734

 

1.0657

 

1.0585

 

1.0521

 

 

7

--------------------------------------------------------------------------------


 

Table A

Factors to Convert a 50% Joint and Survivor to a Life Annuity

 

Supplemental Retirement Plan for Top Management

 

Equivalent Benefit Payable Under Single Life Annuity Option for Each $1.00 of
Life Annuity Otherwise Payable

 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

20

 

21

 

22

 

23

 

24

 

25

 

26

 

27

 

28

 

29

 

20

 

1.0243

 

1.0234

 

1.0226

 

1.0217

 

1.0208

 

1.0200

 

1.0192

 

1.0184

 

1.0176

 

1.0168

 

21

 

1.0262

 

1.0253

 

1.0244

 

1.0234

 

1.0225

 

1.0216

 

1.0208

 

1.0199

 

1.0190

 

1.0182

 

22

 

1.0283

 

1.0273

 

1.0263

 

1.0253

 

1.0244

 

1.0234

 

1.0225

 

1.0216

 

1.0206

 

1.0198

 

23

 

1.0305

 

1.0294

 

1.0284

 

1.0274

 

1.0264

 

1.0253

 

1.0243

 

1.0234

 

1.0224

 

1.0214

 

24

 

1.0328

 

1.0317

 

1.0306

 

1.0296

 

1.0285

 

1.0274

 

1.0264

 

1.0253

 

1.0243

 

1.0233

 

25

 

1.0353

 

1.0342

 

1.0331

 

1.0319

 

1.0308

 

1.0297

 

1.0285

 

1.0274

 

1.0263

 

1.0252

 

26

 

1.0380

 

1.0369

 

1.0357

 

1.0345

 

1.0333

 

1.0321

 

1.0309

 

1.0297

 

1.0285

 

1.0274

 

27

 

1.0409

 

1.0397

 

1.0384

 

1.0372

 

1.0359

 

1.0347

 

1.0334

 

1.0322

 

1.0309

 

1.0297

 

28

 

1.0440

 

1.0427

 

1.0414

 

1.0401

 

1.0388

 

1.0375

 

1.0362

 

1.0348

 

1.0335

 

1.0322

 

29

 

1.0473

 

1.0460

 

1.0446

 

1.0432

 

1.0419

 

1.0405

 

1.0391

 

1.0377

 

1.0363

 

1.0349

 

30

 

1.0508

 

1.0494

 

1.0480

 

1.0466

 

1.0451

 

1.0437

 

1.0422

 

1.0408

 

1.0393

 

1.0379

 

31

 

1.0546

 

1.0531

 

1.0517

 

1.0502

 

1.0487

 

1.0471

 

1.0456

 

1.0441

 

1.0426

 

1.0410

 

32

 

1.0586

 

1.0571

 

1.0555

 

1.0540

 

1.0524

 

1.0508

 

1.0493

 

1.0476

 

1.0460

 

1.0444

 

33

 

1.0628

 

1.0613

 

1.0597

 

1.0581

 

1.0565

 

1.0548

 

1.0531

 

1.0515

 

1.0498

 

1.0481

 

34

 

1.0674

 

1.0658

 

1.0641

 

1.0625

 

1.0608

 

1.0590

 

1.0573

 

1.0556

 

1.0538

 

1.0520

 

35

 

1.0722

 

1.0705

 

1.0689

 

1.0671

 

1.0654

 

1.0636

 

1.0618

 

1.0599

 

1.0581

 

1.0562

 

36

 

1.0773

 

1.0756

 

1.0739

 

1.0721

 

1.0703

 

1.0684

 

1.0665

 

1.0646

 

1.0627

 

1.0608

 

37

 

1.0828

 

1.0811

 

1.0793

 

1.0774

 

1.0755

 

1.0736

 

1.0716

 

1.0697

 

1.0677

 

1.0656

 

38

 

1.0886

 

1.0868

 

1.0850

 

1.0831

 

1.0811

 

1.0791

 

1.0771

 

1.0750

 

1.0730

 

1.0708

 

39

 

1.0949

 

1.0930

 

1.0911

 

1.0891

 

1.0871

 

1.0850

 

1.0829

 

1.0808

 

1.0786

 

1.0764

 

40

 

1.1015

 

1.0995

 

1.0976

 

1.0955

 

1.0935

 

1.0913

 

1.0892

 

1.0870

 

1.0847

 

1.0824

 

41

 

1.1085

 

1.1065

 

1.1045

 

1.1024

 

1.1003

 

1.0981

 

1.0958

 

1.0935

 

1.0912

 

1.0888

 

42

 

1.1160

 

1.1140

 

1.1119

 

1.1097

 

1.1075

 

1.1052

 

1.1029

 

1.1006

 

1.0981

 

1.0957

 

43

 

1.1239

 

1.1218

 

1.1197

 

1.1175

 

1.1152

 

1.1129

 

1.1105

 

1.1080

 

1.1055

 

1.1030

 

44

 

1.1323

 

1.1302

 

1.1280

 

1.1257

 

1.1234

 

1.1210

 

1.1185

 

1.1160

 

1.1134

 

1.1107

 

45

 

1.1412

 

1.1390

 

1.1368

 

1.1344

 

1.1320

 

1.1295

 

1.1270

 

1.1244

 

1.1217

 

1.1190

 

46

 

1.1506

 

1.1484

 

1.1460

 

1.1436

 

1.1412

 

1.1386

 

1.1360

 

1.1333

 

1.1305

 

1.1277

 

47

 

1.1605

 

1.1582

 

1.1558

 

1.1534

 

1.1508

 

1.1482

 

1.1455

 

1.1427

 

1.1399

 

1.1369

 

48

 

1.1710

 

1.1686

 

1.1662

 

1.1637

 

1.1610

 

1.1583

 

1.1556

 

1.1527

 

1.1497

 

1.1467

 

49

 

1.1821

 

1.1796

 

1.1771

 

1.1745

 

1.1718

 

1.1690

 

1.1662

 

1.1632

 

1.1602

 

1.1571

 

50

 

1.1937

 

1.1912

 

1.1887

 

1.1860

 

1.1832

 

1.1804

 

1.1774

 

1.1744

 

1.1712

 

1.1680

 

51

 

1.2061

 

1.2035

 

1.2009

 

1.1981

 

1.1953

 

1.1923

 

1.1893

 

1.1862

 

1.1830

 

1.1796

 

52

 

1.2191

 

1.2165

 

1.2138

 

1.2110

 

1.2080

 

1.2050

 

1.2019

 

1.1987

 

1.1954

 

1.1919

 

53

 

1.2330

 

1.2303

 

1.2275

 

1.2246

 

1.2216

 

1.2185

 

1.2152

 

1.2119

 

1.2085

 

1.2050

 

54

 

1.2476

 

1.2449

 

1.2420

 

1.2390

 

1.2359

 

1.2327

 

1.2294

 

1.2260

 

1.2225

 

1.2188

 

55

 

1.2632

 

1.2604

 

1.2574

 

1.2543

 

1.2512

 

1.2479

 

1.2445

 

1.2410

 

1.2373

 

1.2336

 

56

 

1.2798

 

1.2769

 

1.2738

 

1.2707

 

1.2674

 

1.2640

 

1.2605

 

1.2569

 

1.2532

 

1.2493

 

57

 

1.2975

 

1.2945

 

1.2914

 

1.2881

 

1.2848

 

1.2813

 

1.2777

 

1.2739

 

1.2701

 

1.2661

 

58

 

1.3164

 

1.3133

 

1.3101

 

1.3068

 

1.3033

 

1.2997

 

1.2960

 

1.2922

 

1.2882

 

1.2841

 

59

 

1.3367

 

1.3335

 

1.3302

 

1.3268

 

1.3232

 

1.3195

 

1.3157

 

1.3117

 

1.3076

 

1.3033

 

60

 

1.3585

 

1.3552

 

1.3518

 

1.3483

 

1.3446

 

1.3408

 

1.3368

 

1.3327

 

1.3285

 

1.3241

 

61

 

1.3820

 

1.3786

 

1.3750

 

1.3714

 

1.3676

 

1.3636

 

1.3595

 

1.3553

 

1.3509

 

1.3464

 

62

 

1.4072

 

1.4037

 

1.4000

 

1.3962

 

1.3923

 

1.3882

 

1.3840

 

1.3796

 

1.3751

 

1.3704

 

63

 

1.4343

 

1.4307

 

1.4269

 

1.4230

 

1.4190

 

1.4148

 

1.4104

 

1.4058

 

1.4011

 

1.3963

 

64

 

1.4636

 

1.4598

 

1.4559

 

1.4519

 

1.4477

 

1.4433

 

1.4388

 

1.4341

 

1.4292

 

1.4241

 

65

 

1.4950

 

1.4911

 

1.4871

 

1.4829

 

1.4785

 

1.4740

 

1.4693

 

1.4644

 

1.4593

 

1.4541

 

66

 

1.5287

 

1.5247

 

1.5205

 

1.5161

 

1.5116

 

1.5069

 

1.5020

 

1.4969

 

1.4917

 

1.4862

 

67

 

1.5647

 

1.5605

 

1.5562

 

1.5516

 

1.5469

 

1.5421

 

1.5370

 

1.5317

 

1.5263

 

1.5206

 

68

 

1.6033

 

1.5989

 

1.5944

 

1.5897

 

1.5848

 

1.5798

 

1.5745

 

1.5690

 

1.5634

 

1.5575

 

69

 

1.6450

 

1.6405

 

1.6358

 

1.6309

 

1.6258

 

1.6205

 

1.6150

 

1.6093

 

1.6034

 

1.5973

 

70

 

1.6903

 

1.6856

 

1.6807

 

1.6756

 

1.6703

 

1.6648

 

1.6591

 

1.6531

 

1.6470

 

1.6406

 

 

1

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

30

 

31

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

20

 

1.0160

 

1.0153

 

1.0146

 

1.0139

 

1.0132

 

1.0126

 

1.0119

 

1.0113

 

1.0107

 

1.0102

 

21

 

1.0174

 

1.0166

 

1.0158

 

1.0151

 

1.0143

 

1.0136

 

1.0130

 

1.0123

 

1.0117

 

1.0110

 

22

 

1.0189

 

1.0180

 

1.0172

 

1.0164

 

1.0156

 

1.0148

 

1.0141

 

1.0134

 

1.0127

 

1.0120

 

23

 

1.0205

 

1.0196

 

1.0187

 

1.0178

 

1.0170

 

1.0161

 

1.0153

 

1.0146

 

1.0138

 

1.0131

 

24

 

1.0223

 

1.0213

 

1.0203

 

1.0194

 

1.0185

 

1.0176

 

1.0167

 

1.0159

 

1.0150

 

1.0143

 

25

 

1.0242

 

1.0231

 

1.0221

 

1.0211

 

1.0201

 

1.0191

 

1.0182

 

1.0173

 

1.0164

 

1.0156

 

26

 

1.0262

 

1.0251

 

1.0240

 

1.0229

 

1.0219

 

1.0208

 

1.0198

 

1.0189

 

1.0179

 

1.0170

 

27

 

1.0285

 

1.0273

 

1.0261

 

1.0250

 

1.0238

 

1.0227

 

1.0216

 

1.0206

 

1.0195

 

1.0185

 

28

 

1.0309

 

1.0297

 

1.0284

 

1.0272

 

1.0259

 

1.0247

 

1.0236

 

1.0224

 

1.0213

 

1.0203

 

29

 

1.0336

 

1.0322

 

1.0309

 

1.0295

 

1.0282

 

1.0270

 

1.0257

 

1.0245

 

1.0233

 

1.0221

 

30

 

1.0364

 

1.0350

 

1.0336

 

1.0321

 

1.0308

 

1.0294

 

1.0280

 

1.0267

 

1.0254

 

1.0242

 

31

 

1.0395

 

1.0380

 

1.0365

 

1.0350

 

1.0335

 

1.0320

 

1.0306

 

1.0292

 

1.0278

 

1.0264

 

32

 

1.0428

 

1.0412

 

1.0396

 

1.0380

 

1.0364

 

1.0349

 

1.0333

 

1.0318

 

1.0303

 

1.0289

 

33

 

1.0464

 

1.0447

 

1.0430

 

1.0413

 

1.0396

 

1.0380

 

1.0363

 

1.0347

 

1.0331

 

1.0316

 

34

 

1.0502

 

1.0484

 

1.0466

 

1.0449

 

1.0431

 

1.0413

 

1.0396

 

1.0378

 

1.0361

 

1.0345

 

35

 

1.0543

 

1.0525

 

1.0506

 

1.0487

 

1.0468

 

1.0449

 

1.0431

 

1.0413

 

1.0394

 

1.0377

 

36

 

1.0588

 

1.0568

 

1.0548

 

1.0528

 

1.0509

 

1.0489

 

1.0469

 

1.0450

 

1.0430

 

1.0411

 

37

 

1.0636

 

1.0615

 

1.0594

 

1.0573

 

1.0552

 

1.0531

 

1.0510

 

1.0490

 

1.0469

 

1.0449

 

38

 

1.0687

 

1.0665

 

1.0643

 

1.0621

 

1.0599

 

1.0577

 

1.0555

 

1.0533

 

1.0511

 

1.0490

 

39

 

1.0742

 

1.0719

 

1.0696

 

1.0673

 

1.0650

 

1.0627

 

1.0603

 

1.0580

 

1.0557

 

1.0534

 

40

 

1.0801

 

1.0777

 

1.0753

 

1.0729

 

1.0705

 

1.0680

 

1.0656

 

1.0631

 

1.0606

 

1.0582

 

41

 

1.0864

 

1.0839

 

1.0814

 

1.0789

 

1.0763

 

1.0738

 

1.0712

 

1.0686

 

1.0660

 

1.0634

 

42

 

1.0931

 

1.0906

 

1.0880

 

1.0853

 

1.0827

 

1.0800

 

1.0772

 

1.0745

 

1.0718

 

1.0690

 

43

 

1.1003

 

1.0977

 

1.0950

 

1.0922

 

1.0894

 

1.0866

 

1.0838

 

1.0809

 

1.0780

 

1.0751

 

44

 

1.1080

 

1.1052

 

1.1024

 

1.0995

 

1.0966

 

1.0937

 

1.0907

 

1.0877

 

1.0847

 

1.0816

 

45

 

1.1161

 

1.1133

 

1.1103

 

1.1074

 

1.1043

 

1.1012

 

1.0981

 

1.0950

 

1.0918

 

1.0886

 

46

 

1.1248

 

1.1218

 

1.1188

 

1.1157

 

1.1125

 

1.1093

 

1.1060

 

1.1027

 

1.0994

 

1.0960

 

47

 

1.1339

 

1.1308

 

1.1277

 

1.1245

 

1.1212

 

1.1178

 

1.1144

 

1.1110

 

1.1075

 

1.1040

 

48

 

1.1436

 

1.1404

 

1.1371

 

1.1338

 

1.1304

 

1.1269

 

1.1234

 

1.1198

 

1.1161

 

1.1124

 

49

 

1.1539

 

1.1506

 

1.1472

 

1.1437

 

1.1402

 

1.1366

 

1.1329

 

1.1291

 

1.1253

 

1.1214

 

50

 

1.1647

 

1.1613

 

1.1578

 

1.1542

 

1.1505

 

1.1468

 

1.1429

 

1.1390

 

1.1351

 

1.1310

 

51

 

1.1762

 

1.1727

 

1.1691

 

1.1654

 

1.1615

 

1.1576

 

1.1537

 

1.1496

 

1.1454

 

1.1412

 

52

 

1.1884

 

1.1848

 

1.1810

 

1.1772

 

1.1732

 

1.1692

 

1.1650

 

1.1608

 

1.1565

 

1.1521

 

53

 

1.2013

 

1.1976

 

1.1937

 

1.1897

 

1.1856

 

1.1815

 

1.1772

 

1.1728

 

1.1683

 

1.1637

 

54

 

1.2151

 

1.2112

 

1.2072

 

1.2031

 

1.1989

 

1.1945

 

1.1901

 

1.1855

 

1.1808

 

1.1761

 

55

 

1.2297

 

1.2257

 

1.2216

 

1.2173

 

1.2129

 

1.2085

 

1.2038

 

1.1991

 

1.1942

 

1.1893

 

56

 

1.2453

 

1.2412

 

1.2369

 

1.2325

 

1.2280

 

1.2233

 

1.2185

 

1.2136

 

1.2086

 

1.2034

 

57

 

1.2620

 

1.2577

 

1.2533

 

1.2487

 

1.2441

 

1.2392

 

1.2343

 

1.2292

 

1.2239

 

1.2186

 

58

 

1.2798

 

1.2754

 

1.2708

 

1.2661

 

1.2613

 

1.2563

 

1.2511

 

1.2459

 

1.2404

 

1.2348

 

59

 

1.2989

 

1.2944

 

1.2897

 

1.2848

 

1.2798

 

1.2746

 

1.2693

 

1.2638

 

1.2581

 

1.2523

 

60

 

1.3195

 

1.3148

 

1.3099

 

1.3049

 

1.2997

 

1.2943

 

1.2888

 

1.2831

 

1.2772

 

1.2712

 

61

 

1.3416

 

1.3368

 

1.3317

 

1.3265

 

1.3211

 

1.3156

 

1.3098

 

1.3039

 

1.2978

 

1.2915

 

62

 

1.3655

 

1.3604

 

1.3552

 

1.3498

 

1.3442

 

1.3384

 

1.3325

 

1.3263

 

1.3200

 

1.3135

 

63

 

1.3912

 

1.3860

 

1.3805

 

1.3749

 

1.3691

 

1.3631

 

1.3569

 

1.3506

 

1.3440

 

1.3372

 

64

 

1.4189

 

1.4134

 

1.4078

 

1.4020

 

1.3960

 

1.3897

 

1.3833

 

1.3767

 

1.3698

 

1.3627

 

65

 

1.4486

 

1.4430

 

1.4372

 

1.4311

 

1.4249

 

1.4184

 

1.4117

 

1.4048

 

1.3976

 

1.3902

 

66

 

1.4806

 

1.4747

 

1.4687

 

1.4624

 

1.4558

 

1.4491

 

1.4421

 

1.4349

 

1.4275

 

1.4198

 

67

 

1.5147

 

1.5086

 

1.5023

 

1.4958

 

1.4890

 

1.4820

 

1.4747

 

1.4672

 

1.4595

 

1.4514

 

68

 

1.5513

 

1.5450

 

1.5384

 

1.5316

 

1.5245

 

1.5172

 

1.5097

 

1.5018

 

1.4938

 

1.4854

 

69

 

1.5909

 

1.5843

 

1.5775

 

1.5703

 

1.5630

 

1.5554

 

1.5475

 

1.5393

 

1.5308

 

1.5221

 

70

 

1.6339

 

1.6270

 

1.6199

 

1.6124

 

1.6048

 

1.5968

 

1.5885

 

1.5800

 

1.5712

 

1.5620

 

 

2

--------------------------------------------------------------------------------


 

Equivalent Benefit Payable Under Single Life Annuity Option for Each $1.00
Otherwise Payable

 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

40

 

41

 

42

 

43

 

44

 

45

 

46

 

47

 

48

 

49

 

20

 

1.0096

 

1.0091

 

1.0086

 

1.0081

 

1.0076

 

1.0072

 

1.0068

 

1.0064

 

1.0060

 

1.0056

 

21

 

1.0104

 

1.0099

 

1.0093

 

1.0088

 

1.0083

 

1.0078

 

1.0074

 

1.0069

 

1.0065

 

1.0061

 

22

 

1.0114

 

1.0107

 

1.0102

 

1.0096

 

1.0090

 

1.0085

 

1.0080

 

1.0075

 

1.0071

 

1.0066

 

23

 

1.0124

 

1.0117

 

1.0111

 

1.0104

 

1.0098

 

1.0093

 

1.0087

 

1.0082

 

1.0077

 

1.0072

 

24

 

1.0135

 

1.0128

 

1.0121

 

1.0114

 

1.0107

 

1.0101

 

1.0095

 

1.0089

 

1.0084

 

1.0079

 

25

 

1.0147

 

1.0139

 

1.0132

 

1.0124

 

1.0117

 

1.0110

 

1.0104

 

1.0098

 

1.0092

 

1.0086

 

26

 

1.0161

 

1.0152

 

1.0144

 

1.0136

 

1.0128

 

1.0121

 

1.0113

 

1.0107

 

1.0100

 

1.0094

 

27

 

1.0176

 

1.0166

 

1.0157

 

1.0149

 

1.0140

 

1.0132

 

1.0124

 

1.0117

 

1.0110

 

1.0103

 

28

 

1.0192

 

1.0182

 

1.0172

 

1.0163

 

1.0153

 

1.0145

 

1.0136

 

1.0128

 

1.0120

 

1.0113

 

29

 

1.0210

 

1.0199

 

1.0188

 

1.0178

 

1.0168

 

1.0158

 

1.0149

 

1.0140

 

1.0132

 

1.0124

 

30

 

1.0230

 

1.0218

 

1.0206

 

1.0195

 

1.0184

 

1.0174

 

1.0164

 

1.0154

 

1.0145

 

1.0136

 

31

 

1.0251

 

1.0238

 

1.0226

 

1.0214

 

1.0202

 

1.0190

 

1.0180

 

1.0169

 

1.0159

 

1.0149

 

32

 

1.0275

 

1.0261

 

1.0247

 

1.0234

 

1.0221

 

1.0209

 

1.0197

 

1.0186

 

1.0175

 

1.0164

 

33

 

1.0300

 

1.0285

 

1.0271

 

1.0257

 

1.0243

 

1.0229

 

1.0216

 

1.0204

 

1.0192

 

1.0180

 

34

 

1.0328

 

1.0312

 

1.0297

 

1.0281

 

1.0266

 

1.0252

 

1.0238

 

1.0224

 

1.0211

 

1.0198

 

35

 

1.0359

 

1.0342

 

1.0325

 

1.0308

 

1.0292

 

1.0276

 

1.0261

 

1.0247

 

1.0232

 

1.0219

 

36

 

1.0392

 

1.0374

 

1.0356

 

1.0338

 

1.0320

 

1.0304

 

1.0287

 

1.0271

 

1.0256

 

1.0241

 

37

 

1.0429

 

1.0409

 

1.0389

 

1.0370

 

1.0351

 

1.0333

 

1.0315

 

1.0298

 

1.0281

 

1.0265

 

38

 

1.0468

 

1.0447

 

1.0426

 

1.0405

 

1.0385

 

1.0366

 

1.0346

 

1.0328

 

1.0310

 

1.0292

 

39

 

1.0511

 

1.0488

 

1.0466

 

1.0444

 

1.0422

 

1.0401

 

1.0381

 

1.0360

 

1.0341

 

1.0321

 

40

 

1.0558

 

1.0534

 

1.0510

 

1.0486

 

1.0463

 

1.0440

 

1.0418

 

1.0396

 

1.0375

 

1.0354

 

41

 

1.0608

 

1.0583

 

1.0557

 

1.0532

 

1.0507

 

1.0483

 

1.0459

 

1.0435

 

1.0412

 

1.0390

 

42

 

1.0663

 

1.0636

 

1.0609

 

1.0582

 

1.0555

 

1.0529

 

1.0503

 

1.0478

 

1.0453

 

1.0429

 

43

 

1.0722

 

1.0693

 

1.0664

 

1.0636

 

1.0608

 

1.0580

 

1.0552

 

1.0525

 

1.0498

 

1.0472

 

44

 

1.0786

 

1.0755

 

1.0724

 

1.0694

 

1.0664

 

1.0634

 

1.0604

 

1.0575

 

1.0547

 

1.0519

 

45

 

1.0854

 

1.0821

 

1.0789

 

1.0757

 

1.0725

 

1.0693

 

1.0661

 

1.0630

 

1.0599

 

1.0569

 

46

 

1.0926

 

1.0892

 

1.0858

 

1.0824

 

1.0790

 

1.0756

 

1.0722

 

1.0689

 

1.0656

 

1.0624

 

47

 

1.1004

 

1.0968

 

1.0932

 

1.0896

 

1.0860

 

1.0824

 

1.0788

 

1.0752

 

1.0717

 

1.0682

 

48

 

1.1087

 

1.1049

 

1.1011

 

1.0973

 

1.0935

 

1.0896

 

1.0858

 

1.0821

 

1.0783

 

1.0746

 

49

 

1.1175

 

1.1135

 

1.1095

 

1.1055

 

1.1015

 

1.0974

 

1.0934

 

1.0894

 

1.0854

 

1.0814

 

50

 

1.1269

 

1.1227

 

1.1185

 

1.1143

 

1.1101

 

1.1058

 

1.1015

 

1.0972

 

1.0930

 

1.0888

 

51

 

1.1369

 

1.1326

 

1.1282

 

1.1237

 

1.1192

 

1.1147

 

1.1102

 

1.1057

 

1.1012

 

1.0967

 

52

 

1.1476

 

1.1431

 

1.1384

 

1.1338

 

1.1291

 

1.1243

 

1.1195

 

1.1148

 

1.1100

 

1.1052

 

53

 

1.1590

 

1.1543

 

1.1494

 

1.1445

 

1.1396

 

1.1346

 

1.1296

 

1.1245

 

1.1194

 

1.1144

 

54

 

1.1712

 

1.1662

 

1.1612

 

1.1560

 

1.1509

 

1.1456

 

1.1403

 

1.1350

 

1.1296

 

1.1242

 

55

 

1.1842

 

1.1790

 

1.1737

 

1.1684

 

1.1629

 

1.1574

 

1.1518

 

1.1462

 

1.1406

 

1.1349

 

56

 

1.1981

 

1.1927

 

1.1872

 

1.1816

 

1.1759

 

1.1701

 

1.1643

 

1.1584

 

1.1524

 

1.1464

 

57

 

1.2131

 

1.2074

 

1.2017

 

1.1958

 

1.1899

 

1.1838

 

1.1777

 

1.1714

 

1.1652

 

1.1588

 

58

 

1.2291

 

1.2232

 

1.2173

 

1.2111

 

1.2049

 

1.1985

 

1.1921

 

1.1856

 

1.1789

 

1.1723

 

59

 

1.2464

 

1.2403

 

1.2340

 

1.2276

 

1.2211

 

1.2145

 

1.2077

 

1.2008

 

1.1939

 

1.1868

 

60

 

1.2650

 

1.2586

 

1.2521

 

1.2454

 

1.2386

 

1.2317

 

1.2246

 

1.2174

 

1.2101

 

1.2027

 

61

 

1.2851

 

1.2785

 

1.2717

 

1.2647

 

1.2576

 

1.2503

 

1.2429

 

1.2353

 

1.2276

 

1.2198

 

62

 

1.3068

 

1.2999

 

1.2928

 

1.2855

 

1.2781

 

1.2704

 

1.2627

 

1.2547

 

1.2467

 

1.2385

 

63

 

1.3302

 

1.3230

 

1.3156

 

1.3080

 

1.3002

 

1.2923

 

1.2841

 

1.2758

 

1.2673

 

1.2587

 

64

 

1.3554

 

1.3479

 

1.3402

 

1.3323

 

1.3242

 

1.3158

 

1.3073

 

1.2986

 

1.2897

 

1.2806

 

65

 

1.3827

 

1.3748

 

1.3668

 

1.3585

 

1.3500

 

1.3413

 

1.3323

 

1.3232

 

1.3139

 

1.3043

 

66

 

1.4119

 

1.4037

 

1.3953

 

1.3867

 

1.3778

 

1.3686

 

1.3593

 

1.3497

 

1.3399

 

1.3299

 

67

 

1.4432

 

1.4346

 

1.4259

 

1.4168

 

1.4075

 

1.3980

 

1.3882

 

1.3781

 

1.3678

 

1.3573

 

68

 

1.4768

 

1.4678

 

1.4587

 

1.4492

 

1.4395

 

1.4295

 

1.4192

 

1.4087

 

1.3979

 

1.3868

 

69

 

1.5131

 

1.5038

 

1.4942

 

1.4843

 

1.4741

 

1.4636

 

1.4528

 

1.4418

 

1.4304

 

1.4188

 

70

 

1.5526

 

1.5429

 

1.5328

 

1.5224

 

1.5117

 

1.5008

 

1.4895

 

1.4778

 

1.4659

 

1.4537

 

 

3

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

50

 

51

 

52

 

53

 

54

 

55

 

56

 

57

 

58

 

59

 

20

 

1.0053

 

1.0050

 

1.0046

 

1.0043

 

1.0041

 

1.0038

 

1.0035

 

1.0033

 

1.0031

 

1.0029

 

21

 

1.0057

 

1.0054

 

1.0050

 

1.0047

 

1.0044

 

1.0041

 

1.0038

 

1.0036

 

1.0033

 

1.0031

 

22

 

1.0062

 

1.0058

 

1.0054

 

1.0051

 

1.0048

 

1.0044

 

1.0041

 

1.0038

 

1.0036

 

1.0033

 

23

 

1.0068

 

1.0063

 

1.0059

 

1.0055

 

1.0052

 

1.0048

 

1.0045

 

1.0042

 

1.0039

 

1.0036

 

24

 

1.0074

 

1.0069

 

1.0064

 

1.0060

 

1.0056

 

1.0052

 

1.0049

 

1.0045

 

1.0042

 

1.0039

 

25

 

1.0080

 

1.0075

 

1.0070

 

1.0066

 

1.0061

 

1.0057

 

1.0053

 

1.0049

 

1.0045

 

1.0042

 

26

 

1.0088

 

1.0082

 

1.0077

 

1.0072

 

1.0067

 

1.0062

 

1.0058

 

1.0054

 

1.0050

 

1.0046

 

27

 

1.0096

 

1.0090

 

1.0084

 

1.0078

 

1.0073

 

1.0068

 

1.0063

 

1.0058

 

1.0054

 

1.0050

 

28

 

1.0105

 

1.0099

 

1.0092

 

1.0086

 

1.0080

 

1.0074

 

1.0069

 

1.0064

 

1.0059

 

1.0055

 

29

 

1.0116

 

1.0108

 

1.0101

 

1.0094

 

1.0088

 

1.0082

 

1.0076

 

1.0070

 

1.0065

 

1.0060

 

30

 

1.0127

 

1.0119

 

1.0111

 

1.0104

 

1.0097

 

1.0090

 

1.0083

 

1.0077

 

1.0072

 

1.0066

 

31

 

1.0140

 

1.0131

 

1.0122

 

1.0114

 

1.0106

 

1.0099

 

1.0092

 

1.0085

 

1.0079

 

1.0073

 

32

 

1.0154

 

1.0144

 

1.0135

 

1.0126

 

1.0117

 

1.0109

 

1.0101

 

1.0094

 

1.0087

 

1.0080

 

33

 

1.0169

 

1.0158

 

1.0148

 

1.0138

 

1.0129

 

1.0120

 

1.0112

 

1.0104

 

1.0096

 

1.0089

 

34

 

1.0186

 

1.0175

 

1.0163

 

1.0153

 

1.0142

 

1.0133

 

1.0123

 

1.0114

 

1.0106

 

1.0098

 

35

 

1.0205

 

1.0193

 

1.0180

 

1.0169

 

1.0157

 

1.0147

 

1.0136

 

1.0126

 

1.0117

 

1.0108

 

36

 

1.0226

 

1.0212

 

1.0199

 

1.0186

 

1.0174

 

1.0162

 

1.0151

 

1.0140

 

1.0130

 

1.0120

 

37

 

1.0249

 

1.0234

 

1.0220

 

1.0206

 

1.0192

 

1.0179

 

1.0167

 

1.0155

 

1.0144

 

1.0133

 

38

 

1.0275

 

1.0258

 

1.0242

 

1.0227

 

1.0212

 

1.0198

 

1.0185

 

1.0172

 

1.0159

 

1.0148

 

39

 

1.0303

 

1.0285

 

1.0268

 

1.0251

 

1.0235

 

1.0219

 

1.0205

 

1.0190

 

1.0177

 

1.0164

 

40

 

1.0334

 

1.0314

 

1.0296

 

1.0277

 

1.0260

 

1.0243

 

1.0227

 

1.0211

 

1.0196

 

1.0182

 

41

 

1.0368

 

1.0347

 

1.0326

 

1.0307

 

1.0287

 

1.0269

 

1.0251

 

1.0234

 

1.0218

 

1.0202

 

42

 

1.0406

 

1.0383

 

1.0360

 

1.0339

 

1.0318

 

1.0298

 

1.0278

 

1.0260

 

1.0242

 

1.0225

 

43

 

1.0446

 

1.0422

 

1.0397

 

1.0374

 

1.0351

 

1.0329

 

1.0308

 

1.0288

 

1.0268

 

1.0250

 

44

 

1.0491

 

1.0464

 

1.0438

 

1.0413

 

1.0388

 

1.0364

 

1.0341

 

1.0319

 

1.0297

 

1.0277

 

45

 

1.0539

 

1.0510

 

1.0482

 

1.0454

 

1.0428

 

1.0402

 

1.0376

 

1.0352

 

1.0329

 

1.0306

 

46

 

1.0592

 

1.0560

 

1.0530

 

1.0500

 

1.0471

 

1.0443

 

1.0415

 

1.0389

 

1.0363

 

1.0339

 

47

 

1.0648

 

1.0615

 

1.0582

 

1.0549

 

1.0518

 

1.0487

 

1.0458

 

1.0429

 

1.0401

 

1.0374

 

48

 

1.0709

 

1.0673

 

1.0638

 

1.0603

 

1.0569

 

1.0536

 

1.0503

 

1.0472

 

1.0442

 

1.0413

 

49

 

1.0775

 

1.0736

 

1.0698

 

1.0661

 

1.0624

 

1.0588

 

1.0553

 

1.0519

 

1.0487

 

1.0455

 

50

 

1.0846

 

1.0804

 

1.0763

 

1.0723

 

1.0684

 

1.0645

 

1.0607

 

1.0571

 

1.0535

 

1.0501

 

51

 

1.0922

 

1.0878

 

1.0834

 

1.0791

 

1.0748

 

1.0707

 

1.0666

 

1.0626

 

1.0588

 

1.0550

 

52

 

1.1004

 

1.0957

 

1.0910

 

1.0864

 

1.0818

 

1.0774

 

1.0730

 

1.0687

 

1.0645

 

1.0604

 

53

 

1.1093

 

1.1043

 

1.0993

 

1.0943

 

1.0894

 

1.0846

 

1.0799

 

1.0753

 

1.0707

 

1.0663

 

54

 

1.1189

 

1.1135

 

1.1082

 

1.1029

 

1.0977

 

1.0925

 

1.0874

 

1.0824

 

1.0776

 

1.0728

 

55

 

1.1292

 

1.1235

 

1.1178

 

1.1122

 

1.1066

 

1.1011

 

1.0956

 

1.0902

 

1.0850

 

1.0798

 

56

 

1.1404

 

1.1343

 

1.1283

 

1.1223

 

1.1163

 

1.1104

 

1.1045

 

1.0988

 

1.0931

 

1.0876

 

57

 

1.1524

 

1.1461

 

1.1397

 

1.1333

 

1.1269

 

1.1206

 

1.1143

 

1.1081

 

1.1020

 

1.0960

 

58

 

1.1655

 

1.1588

 

1.1520

 

1.1452

 

1.1384

 

1.1317

 

1.1249

 

1.1183

 

1.1118

 

1.1053

 

59

 

1.1797

 

1.1726

 

1.1654

 

1.1582

 

1.1510

 

1.1438

 

1.1366

 

1.1295

 

1.1225

 

1.1155

 

60

 

1.1952

 

1.1876

 

1.1800

 

1.1723

 

1.1647

 

1.1570

 

1.1494

 

1.1418

 

1.1342

 

1.1268

 

61

 

1.2119

 

1.2040

 

1.1959

 

1.1878

 

1.1796

 

1.1715

 

1.1633

 

1.1552

 

1.1471

 

1.1392

 

62

 

1.2302

 

1.2217

 

1.2132

 

1.2046

 

1.1960

 

1.1873

 

1.1786

 

1.1699

 

1.1613

 

1.1528

 

63

 

1.2499

 

1.2411

 

1.2321

 

1.2230

 

1.2138

 

1.2046

 

1.1953

 

1.1861

 

1.1769

 

1.1677

 

64

 

1.2714

 

1.2620

 

1.2525

 

1.2429

 

1.2332

 

1.2234

 

1.2136

 

1.2037

 

1.1939

 

1.1841

 

65

 

1.2946

 

1.2848

 

1.2747

 

1.2646

 

1.2543

 

1.2439

 

1.2334

 

1.2229

 

1.2124

 

1.2019

 

66

 

1.3197

 

1.3093

 

1.2987

 

1.2880

 

1.2771

 

1.2661

 

1.2550

 

1.2438

 

1.2326

 

1.2214

 

67

 

1.3466

 

1.3356

 

1.3245

 

1.3131

 

1.3016

 

1.2900

 

1.2782

 

1.2663

 

1.2544

 

1.2424

 

68

 

1.3755

 

1.3640

 

1.3522

 

1.3403

 

1.3281

 

1.3158

 

1.3033

 

1.2907

 

1.2780

 

1.2653

 

69

 

1.4069

 

1.3948

 

1.3824

 

1.3698

 

1.3569

 

1.3439

 

1.3306

 

1.3173

 

1.3038

 

1.2902

 

70

 

1.4412

 

1.4284

 

1.4154

 

1.4020

 

1.3884

 

1.3746

 

1.3606

 

1.3464

 

1.3320

 

1.3176

 

 

4

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

60

 

61

 

62

 

63

 

64

 

65

 

66

 

67

 

68

 

69

 

20

 

1.0027

 

1.0025

 

1.0023

 

1.0021

 

1.0020

 

1.0018

 

1.0017

 

1.0015

 

1.0014

 

1.0013

 

21

 

1.0029

 

1.0026

 

1.0024

 

1.0023

 

1.0021

 

1.0019

 

1.0018

 

1.0016

 

1.0015

 

1.0014

 

22

 

1.0031

 

1.0028

 

1.0026

 

1.0024

 

1.0022

 

1.0021

 

1.0019

 

1.0017

 

1.0016

 

1.0015

 

23

 

1.0033

 

1.0031

 

1.0028

 

1.0026

 

1.0024

 

1.0022

 

1.0020

 

1.0019

 

1.0017

 

1.0016

 

24

 

1.0036

 

1.0033

 

1.0031

 

1.0028

 

1.0026

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0017

 

25

 

1.0039

 

1.0036

 

1.0033

 

1.0031

 

1.0028

 

1.0026

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

26

 

1.0042

 

1.0039

 

1.0036

 

1.0033

 

1.0030

 

1.0028

 

1.0026

 

1.0023

 

1.0021

 

1.0019

 

27

 

1.0046

 

1.0043

 

1.0039

 

1.0036

 

1.0033

 

1.0030

 

1.0028

 

1.0025

 

1.0023

 

1.0021

 

28

 

1.0051

 

1.0047

 

1.0043

 

1.0039

 

1.0036

 

1.0033

 

1.0030

 

1.0028

 

1.0025

 

1.0023

 

29

 

1.0055

 

1.0051

 

1.0047

 

1.0043

 

1.0040

 

1.0036

 

1.0033

 

1.0030

 

1.0027

 

1.0025

 

30

 

1.0061

 

1.0056

 

1.0052

 

1.0047

 

1.0043

 

1.0040

 

1.0036

 

1.0033

 

1.0030

 

1.0027

 

31

 

1.0067

 

1.0062

 

1.0057

 

1.0052

 

1.0048

 

1.0044

 

1.0040

 

1.0036

 

1.0033

 

1.0030

 

32

 

1.0074

 

1.0068

 

1.0063

 

1.0057

 

1.0053

 

1.0048

 

1.0044

 

1.0040

 

1.0036

 

1.0033

 

33

 

1.0082

 

1.0075

 

1.0069

 

1.0063

 

1.0058

 

1.0053

 

1.0048

 

1.0044

 

1.0040

 

1.0036

 

34

 

1.0090

 

1.0083

 

1.0077

 

1.0070

 

1.0064

 

1.0059

 

1.0054

 

1.0049

 

1.0044

 

1.0040

 

35

 

1.0100

 

1.0092

 

1.0085

 

1.0078

 

1.0071

 

1.0065

 

1.0059

 

1.0054

 

1.0049

 

1.0044

 

36

 

1.0111

 

1.0102

 

1.0094

 

1.0086

 

1.0079

 

1.0072

 

1.0066

 

1.0060

 

1.0055

 

1.0049

 

37

 

1.0123

 

1.0113

 

1.0104

 

1.0096

 

1.0088

 

1.0080

 

1.0073

 

1.0067

 

1.0061

 

1.0055

 

38

 

1.0137

 

1.0126

 

1.0116

 

1.0107

 

1.0098

 

1.0090

 

1.0082

 

1.0074

 

1.0068

 

1.0061

 

39

 

1.0152

 

1.0140

 

1.0129

 

1.0119

 

1.0109

 

1.0100

 

1.0091

 

1.0083

 

1.0076

 

1.0068

 

40

 

1.0169

 

1.0156

 

1.0144

 

1.0132

 

1.0122

 

1.0111

 

1.0102

 

1.0093

 

1.0084

 

1.0077

 

41

 

1.0188

 

1.0173

 

1.0160

 

1.0148

 

1.0136

 

1.0124

 

1.0114

 

1.0104

 

1.0095

 

1.0086

 

42

 

1.0209

 

1.0193

 

1.0178

 

1.0164

 

1.0151

 

1.0139

 

1.0127

 

1.0116

 

1.0106

 

1.0096

 

43

 

1.0232

 

1.0215

 

1.0199

 

1.0183

 

1.0169

 

1.0155

 

1.0142

 

1.0130

 

1.0119

 

1.0108

 

44

 

1.0257

 

1.0239

 

1.0221

 

1.0204

 

1.0188

 

1.0173

 

1.0159

 

1.0145

 

1.0132

 

1.0121

 

45

 

1.0285

 

1.0265

 

1.0245

 

1.0227

 

1.0209

 

1.0192

 

1.0177

 

1.0162

 

1.0148

 

1.0135

 

46

 

1.0316

 

1.0293

 

1.0272

 

1.0251

 

1.0232

 

1.0214

 

1.0196

 

1.0180

 

1.0165

 

1.0150

 

47

 

1.0349

 

1.0324

 

1.0301

 

1.0278

 

1.0257

 

1.0237

 

1.0218

 

1.0200

 

1.0183

 

1.0167

 

48

 

1.0385

 

1.0358

 

1.0332

 

1.0308

 

1.0285

 

1.0263

 

1.0242

 

1.0222

 

1.0203

 

1.0185

 

49

 

1.0424

 

1.0395

 

1.0367

 

1.0340

 

1.0315

 

1.0290

 

1.0267

 

1.0246

 

1.0225

 

1.0206

 

50

 

1.0467

 

1.0435

 

1.0405

 

1.0375

 

1.0347

 

1.0321

 

1.0296

 

1.0272

 

1.0249

 

1.0228

 

51

 

1.0514

 

1.0479

 

1.0446

 

1.0414

 

1.0383

 

1.0354

 

1.0326

 

1.0300

 

1.0275

 

1.0252

 

52

 

1.0565

 

1.0527

 

1.0491

 

1.0456

 

1.0422

 

1.0391

 

1.0360

 

1.0331

 

1.0304

 

1.0278

 

53

 

1.0621

 

1.0580

 

1.0540

 

1.0502

 

1.0465

 

1.0430

 

1.0397

 

1.0366

 

1.0336

 

1.0307

 

54

 

1.0682

 

1.0637

 

1.0594

 

1.0552

 

1.0513

 

1.0474

 

1.0438

 

1.0403

 

1.0370

 

1.0339

 

55

 

1.0749

 

1.0700

 

1.0653

 

1.0608

 

1.0564

 

1.0523

 

1.0483

 

1.0445

 

1.0409

 

1.0375

 

56

 

1.0822

 

1.0769

 

1.0718

 

1.0669

 

1.0622

 

1.0576

 

1.0533

 

1.0491

 

1.0451

 

1.0414

 

57

 

1.0902

 

1.0845

 

1.0790

 

1.0736

 

1.0685

 

1.0635

 

1.0588

 

1.0542

 

1.0499

 

1.0457

 

58

 

1.0990

 

1.0929

 

1.0869

 

1.0811

 

1.0755

 

1.0701

 

1.0649

 

1.0599

 

1.0551

 

1.0506

 

59

 

1.1088

 

1.1021

 

1.0956

 

1.0893

 

1.0832

 

1.0774

 

1.0717

 

1.0662

 

1.0610

 

1.0561

 

60

 

1.1195

 

1.1123

 

1.1053

 

1.0985

 

1.0919

 

1.0854

 

1.0793

 

1.0733

 

1.0676

 

1.0622

 

61

 

1.1313

 

1.1236

 

1.1160

 

1.1086

 

1.1014

 

1.0944

 

1.0877

 

1.0812

 

1.0750

 

1.0690

 

62

 

1.1443

 

1.1360

 

1.1278

 

1.1198

 

1.1120

 

1.1045

 

1.0971

 

1.0900

 

1.0832

 

1.0766

 

63

 

1.1586

 

1.1497

 

1.1408

 

1.1322

 

1.1238

 

1.1156

 

1.1076

 

1.0998

 

1.0924

 

1.0852

 

64

 

1.1743

 

1.1647

 

1.1552

 

1.1459

 

1.1367

 

1.1278

 

1.1192

 

1.1107

 

1.1026

 

1.0947

 

65

 

1.1915

 

1.1812

 

1.1710

 

1.1609

 

1.1510

 

1.1414

 

1.1320

 

1.1228

 

1.1139

 

1.1053

 

66

 

1.2102

 

1.1991

 

1.1882

 

1.1773

 

1.1667

 

1.1562

 

1.1460

 

1.1361

 

1.1264

 

1.1170

 

67

 

1.2305

 

1.2186

 

1.2068

 

1.1952

 

1.1837

 

1.1724

 

1.1614

 

1.1506

 

1.1400

 

1.1298

 

68

 

1.2525

 

1.2398

 

1.2272

 

1.2147

 

1.2023

 

1.1901

 

1.1782

 

1.1665

 

1.1550

 

1.1439

 

69

 

1.2766

 

1.2630

 

1.2495

 

1.2361

 

1.2228

 

1.2097

 

1.1967

 

1.1841

 

1.1716

 

1.1595

 

70

 

1.3031

 

1.2886

 

1.2741

 

1.2597

 

1.2454

 

1.2313

 

1.2173

 

1.2036

 

1.1901

 

1.1770

 

 

5

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

70

 

71

 

72

 

73

 

74

 

75

 

76

 

77

 

78

 

79

 

20

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

21

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

22

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

23

 

1.0014

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

24

 

1.0015

 

1.0014

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0008

 

1.0007

 

1.0006

 

25

 

1.0016

 

1.0015

 

1.0014

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

26

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

27

 

1.0019

 

1.0017

 

1.0016

 

1.0014

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

1.0008

 

1.0008

 

28

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0014

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

29

 

1.0023

 

1.0020

 

1.0018

 

1.0017

 

1.0015

 

1.0014

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

30

 

1.0025

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

31

 

1.0027

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0014

 

1.0013

 

1.0012

 

1.0010

 

32

 

1.0030

 

1.0027

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0014

 

1.0013

 

1.0011

 

33

 

1.0033

 

1.0030

 

1.0027

 

1.0024

 

1.0022

 

1.0019

 

1.0017

 

1.0016

 

1.0014

 

1.0012

 

34

 

1.0036

 

1.0033

 

1.0029

 

1.0026

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0014

 

35

 

1.0040

 

1.0036

 

1.0033

 

1.0029

 

1.0026

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

36

 

1.0045

 

1.0040

 

1.0036

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0021

 

1.0019

 

1.0017

 

37

 

1.0050

 

1.0045

 

1.0040

 

1.0036

 

1.0032

 

1.0029

 

1.0026

 

1.0023

 

1.0021

 

1.0019

 

38

 

1.0055

 

1.0050

 

1.0045

 

1.0040

 

1.0036

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0021

 

39

 

1.0062

 

1.0056

 

1.0050

 

1.0045

 

1.0041

 

1.0036

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

40

 

1.0069

 

1.0063

 

1.0056

 

1.0051

 

1.0046

 

1.0041

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

41

 

1.0078

 

1.0070

 

1.0063

 

1.0057

 

1.0051

 

1.0046

 

1.0041

 

1.0037

 

1.0033

 

1.0030

 

42

 

1.0087

 

1.0079

 

1.0071

 

1.0064

 

1.0058

 

1.0052

 

1.0047

 

1.0042

 

1.0037

 

1.0033

 

43

 

1.0098

 

1.0089

 

1.0080

 

1.0072

 

1.0065

 

1.0059

 

1.0053

 

1.0047

 

1.0042

 

1.0038

 

44

 

1.0110

 

1.0099

 

1.0090

 

1.0081

 

1.0073

 

1.0066

 

1.0059

 

1.0053

 

1.0048

 

1.0043

 

45

 

1.0122

 

1.0111

 

1.0101

 

1.0091

 

1.0082

 

1.0074

 

1.0067

 

1.0060

 

1.0054

 

1.0048

 

46

 

1.0137

 

1.0124

 

1.0112

 

1.0102

 

1.0092

 

1.0083

 

1.0075

 

1.0067

 

1.0060

 

1.0054

 

47

 

1.0152

 

1.0138

 

1.0125

 

1.0113

 

1.0103

 

1.0093

 

1.0083

 

1.0075

 

1.0068

 

1.0061

 

48

 

1.0169

 

1.0154

 

1.0139

 

1.0126

 

1.0114

 

1.0103

 

1.0093

 

1.0084

 

1.0075

 

1.0068

 

49

 

1.0187

 

1.0170

 

1.0155

 

1.0140

 

1.0127

 

1.0115

 

1.0104

 

1.0093

 

1.0084

 

1.0076

 

50

 

1.0208

 

1.0189

 

1.0172

 

1.0156

 

1.0141

 

1.0127

 

1.0115

 

1.0104

 

1.0093

 

1.0084

 

51

 

1.0230

 

1.0209

 

1.0190

 

1.0172

 

1.0156

 

1.0141

 

1.0128

 

1.0115

 

1.0104

 

1.0093

 

52

 

1.0254

 

1.0231

 

1.0210

 

1.0191

 

1.0173

 

1.0156

 

1.0141

 

1.0128

 

1.0115

 

1.0103

 

53

 

1.0280

 

1.0255

 

1.0232

 

1.0211

 

1.0191

 

1.0173

 

1.0156

 

1.0141

 

1.0127

 

1.0115

 

54

 

1.0310

 

1.0282

 

1.0257

 

1.0233

 

1.0211

 

1.0191

 

1.0173

 

1.0156

 

1.0141

 

1.0127

 

55

 

1.0342

 

1.0312

 

1.0284

 

1.0258

 

1.0234

 

1.0212

 

1.0192

 

1.0173

 

1.0156

 

1.0140

 

56

 

1.0378

 

1.0345

 

1.0314

 

1.0285

 

1.0259

 

1.0234

 

1.0212

 

1.0191

 

1.0173

 

1.0156

 

57

 

1.0418

 

1.0382

 

1.0348

 

1.0316

 

1.0287

 

1.0260

 

1.0235

 

1.0212

 

1.0191

 

1.0172

 

58

 

1.0463

 

1.0423

 

1.0385

 

1.0350

 

1.0318

 

1.0288

 

1.0261

 

1.0236

 

1.0213

 

1.0192

 

59

 

1.0513

 

1.0469

 

1.0428

 

1.0389

 

1.0353

 

1.0320

 

1.0290

 

1.0262

 

1.0237

 

1.0213

 

60

 

1.0570

 

1.0521

 

1.0475

 

1.0433

 

1.0393

 

1.0357

 

1.0323

 

1.0292

 

1.0264

 

1.0238

 

61

 

1.0633

 

1.0579

 

1.0529

 

1.0482

 

1.0438

 

1.0398

 

1.0361

 

1.0326

 

1.0295

 

1.0266

 

62

 

1.0704

 

1.0645

 

1.0589

 

1.0537

 

1.0489

 

1.0445

 

1.0403

 

1.0365

 

1.0330

 

1.0298

 

63

 

1.0783

 

1.0718

 

1.0657

 

1.0600

 

1.0547

 

1.0497

 

1.0451

 

1.0409

 

1.0370

 

1.0334

 

64

 

1.0872

 

1.0801

 

1.0733

 

1.0670

 

1.0611

 

1.0557

 

1.0506

 

1.0459

 

1.0415

 

1.0375

 

65

 

1.0971

 

1.0892

 

1.0818

 

1.0749

 

1.0684

 

1.0623

 

1.0567

 

1.0515

 

1.0466

 

1.0422

 

66

 

1.1080

 

1.0994

 

1.0912

 

1.0836

 

1.0764

 

1.0697

 

1.0635

 

1.0577

 

1.0524

 

1.0474

 

67

 

1.1200

 

1.1105

 

1.1016

 

1.0932

 

1.0853

 

1.0780

 

1.0711

 

1.0647

 

1.0587

 

1.0532

 

68

 

1.1332

 

1.1229

 

1.1131

 

1.1039

 

1.0952

 

1.0871

 

1.0795

 

1.0724

 

1.0658

 

1.0597

 

69

 

1.1478

 

1.1366

 

1.1259

 

1.1158

 

1.1062

 

1.0973

 

1.0889

 

1.0811

 

1.0738

 

1.0670

 

70

 

1.1642

 

1.1520

 

1.1402

 

1.1292

 

1.1187

 

1.1088

 

1.0996

 

1.0909

 

1.0829

 

1.0754

 

 

6

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

80

 

81

 

82

 

83

 

84

 

85

 

86

 

87

 

88

 

89

 

20

 

1.0004

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

1.0002

 

1.0002

 

21

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

1.0002

 

1.0002

 

22

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

1.0002

 

23

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

1.0002

 

24

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

25

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

26

 

1.0006

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

27

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0002

 

28

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

29

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

30

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

31

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

32

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

33

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

1.0004

 

34

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

35

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

1.0008

 

1.0008

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

36

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

37

 

1.0017

 

1.0015

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

38

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

39

 

1.0021

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

40

 

1.0023

 

1.0021

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

41

 

1.0026

 

1.0023

 

1.0021

 

1.0019

 

1.0016

 

1.0015

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

42

 

1.0030

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

1.0011

 

1.0010

 

43

 

1.0034

 

1.0030

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

1.0011

 

44

 

1.0038

 

1.0034

 

1.0030

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

45

 

1.0043

 

1.0039

 

1.0034

 

1.0031

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

46

 

1.0048

 

1.0043

 

1.0039

 

1.0035

 

1.0031

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

47

 

1.0054

 

1.0049

 

1.0044

 

1.0039

 

1.0035

 

1.0031

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

48

 

1.0061

 

1.0055

 

1.0049

 

1.0044

 

1.0039

 

1.0035

 

1.0031

 

1.0027

 

1.0024

 

1.0021

 

49

 

1.0068

 

1.0061

 

1.0054

 

1.0049

 

1.0043

 

1.0039

 

1.0034

 

1.0031

 

1.0027

 

1.0024

 

50

 

1.0076

 

1.0068

 

1.0061

 

1.0054

 

1.0049

 

1.0043

 

1.0038

 

1.0034

 

1.0030

 

1.0027

 

51

 

1.0084

 

1.0075

 

1.0067

 

1.0060

 

1.0054

 

1.0048

 

1.0043

 

1.0038

 

1.0034

 

1.0030

 

52

 

1.0093

 

1.0084

 

1.0075

 

1.0067

 

1.0060

 

1.0053

 

1.0048

 

1.0042

 

1.0037

 

1.0033

 

53

 

1.0103

 

1.0093

 

1.0083

 

1.0074

 

1.0066

 

1.0059

 

1.0053

 

1.0047

 

1.0042

 

1.0037

 

54

 

1.0114

 

1.0102

 

1.0092

 

1.0082

 

1.0074

 

1.0066

 

1.0059

 

1.0052

 

1.0046

 

1.0041

 

55

 

1.0126

 

1.0113

 

1.0102

 

1.0091

 

1.0082

 

1.0073

 

1.0065

 

1.0058

 

1.0051

 

1.0045

 

56

 

1.0140

 

1.0126

 

1.0113

 

1.0101

 

1.0090

 

1.0081

 

1.0072

 

1.0064

 

1.0057

 

1.0050

 

57

 

1.0155

 

1.0139

 

1.0125

 

1.0112

 

1.0100

 

1.0089

 

1.0080

 

1.0071

 

1.0063

 

1.0056

 

58

 

1.0172

 

1.0155

 

1.0139

 

1.0124

 

1.0111

 

1.0099

 

1.0088

 

1.0079

 

1.0070

 

1.0062

 

59

 

1.0192

 

1.0172

 

1.0155

 

1.0139

 

1.0124

 

1.0111

 

1.0099

 

1.0088

 

1.0078

 

1.0069

 

60

 

1.0214

 

1.0192

 

1.0173

 

1.0155

 

1.0138

 

1.0124

 

1.0110

 

1.0098

 

1.0087

 

1.0077

 

61

 

1.0239

 

1.0215

 

1.0193

 

1.0173

 

1.0155

 

1.0138

 

1.0123

 

1.0110

 

1.0097

 

1.0086

 

62

 

1.0268

 

1.0241

 

1.0217

 

1.0195

 

1.0174

 

1.0155

 

1.0139

 

1.0123

 

1.0109

 

1.0097

 

63

 

1.0301

 

1.0271

 

1.0244

 

1.0219

 

1.0196

 

1.0175

 

1.0156

 

1.0139

 

1.0123

 

1.0109

 

64

 

1.0339

 

1.0305

 

1.0275

 

1.0247

 

1.0221

 

1.0198

 

1.0176

 

1.0157

 

1.0139

 

1.0123

 

65

 

1.0381

 

1.0344

 

1.0310

 

1.0278

 

1.0250

 

1.0223

 

1.0199

 

1.0178

 

1.0158

 

1.0140

 

66

 

1.0429

 

1.0387

 

1.0349

 

1.0314

 

1.0282

 

1.0252

 

1.0225

 

1.0201

 

1.0179

 

1.0158

 

67

 

1.0482

 

1.0435

 

1.0393

 

1.0353

 

1.0317

 

1.0284

 

1.0254

 

1.0227

 

1.0202

 

1.0179

 

68

 

1.0541

 

1.0489

 

1.0442

 

1.0398

 

1.0358

 

1.0321

 

1.0287

 

1.0256

 

1.0228

 

1.0202

 

69

 

1.0608

 

1.0550

 

1.0497

 

1.0448

 

1.0403

 

1.0362

 

1.0324

 

1.0289

 

1.0258

 

1.0229

 

70

 

1.0684

 

1.0620

 

1.0561

 

1.0506

 

1.0456

 

1.0410

 

1.0367

 

1.0328

 

1.0293

 

1.0260

 

 

7

--------------------------------------------------------------------------------